Exhibit 10.2

AMENDED AND RESTATED ADVISORY AGREEMENT

AMENDED AND RESTATED ADVISORY AGREEMENT (this “Agreement”) dated as of the 28th
day of November, 2008, by and among WORLD MONITOR TRUST III – SERIES J (“Series
J”), a separate series of World Monitor Trust III, a Delaware statutory trust
(the “Trust”), PREFERRED INVESTMENT SOLUTIONS CORP., a Delaware corporation (the
“Managing Owner”) and EAGLE TRADING SYSTEMS, INC., a Delaware corporation (the
“Advisor”).

WITNESSETH:

WHEREAS, the Trust has been organized primarily for the purpose of trading,
buying, selling, spreading or otherwise acquiring, holding or disposing of
futures, forward and options contracts. Other transactions also may be effected
from time to time, including among others, those as more fully identified in
Exhibit A hereto; the foregoing commodities and other transactions are
collectively referred to as “Commodities”; and

WHEREAS, the Managing Owner is the managing owner of the Trust; and

WHEREAS, the Managing Owner is authorized to utilize the services of one or more
professional commodity trading advisors in connection with the Commodities
trading activities of Series J; and

WHEREAS, the Advisor’s present business includes the management of Commodities
accounts for its clients; and

 

1



--------------------------------------------------------------------------------

WHEREAS, the Advisor is registered as a commodity trading advisor under the
United States Commodity Exchange Act, as amended (the “CE Act”), and is a member
of the National Futures Association (the “NFA”) as a commodity trading advisor
and will maintain such registration and membership for the term of this
Agreement; and

WHEREAS, the Trust has terminated its public offering and is making a private
offering pursuant to Regulation D under the Securities Act of 1933, as amended
(the “1933 Act”) of beneficial interests (the “Offering”) in the Trust (the
“Interests”) evidenced by different series of Interests (each, a “Series”)
through Kenmar Securities Inc., as Selling Agent, and in connection therewith,
the Trust has prepared a Confidential Private Placement Memorandum and
Disclosure Document (the “Memorandum”) for the offering of Series J Interests
(Units relating to the Series J Interests are referred to herein as the “Series
J Units”); and

WHEREAS, WMT-III Series I/J Trading Vehicle, LLC, an aggregate trading vehicle
in which Series J and World Monitor Trust III – Series I (“Series I”) were
members (the “Trading Vehicle”), the Managing Owner and the Advisor entered into
an Advisory Agreement dated November 30, 2005 (the “Trading Vehicle Advisory
Agreement”) pursuant to which the Advisor rendered and implemented commodity
trading advisory services on behalf of Trading Vehicle; and

WHEREAS, Series I and, as a result, the Trading Vehicle terminated effective
April 30, 2007; and

WHEREAS, Series J, the Managing Owner and the Advisor entered into an Advisory
Agreement dated April 5, 2007 (the “Original Agreement”) pursuant to which the
Advisor renders and implements commodity trading advisory services on behalf of
Series J; and

 

2



--------------------------------------------------------------------------------

WHEREAS, the parties hereby desire to amend and restate the Original Agreement
in its entirety.

NOW, THEREFORE, the parties agree as follows:

1. Duties of the Advisor.

(a) Appointment. Series J hereby continues the appointment of the Advisor, and
the Advisor hereby accepts such continued appointment, as its limited
attorney-in-fact to exercise discretion to invest and reinvest in Commodities
during the term of this Agreement the portion of Series J’s Net Asset Value (as
defined in the Memorandum) allocated to the Advisor which initially shall not be
less than $10 million (the “Allocated Assets”) on the terms and conditions and
for the purposes set forth herein. This limited power-of-attorney is a
continuing power and shall continue in effect with respect to the Advisor until
terminated hereunder. The Advisor shall have sole authority and responsibility
for independently directing the investment and reinvestment in Commodities of
the Allocated Assets for the term of this Agreement pursuant to the trading
programs, methods, systems, and strategies described in Exhibit A hereto, which
Series J and the Managing Owner have selected to be utilized by the Advisor in
trading the Allocated Assets (collectively referred to as the Advisor’s “Trading
Approach”), subject to the trading policies and limitations as set forth in the
Memorandum and attached hereto as Exhibit B (the “Trading Policies and
Limitations”), as the same may be modified from time to time and provided in
writing to the Advisor. The portion of the Allocated Assets to be allocated by
the Advisor at any point in time to one or more of the various trading
strategies comprising the Advisor’s Trading Approach will be determined as set
forth in Exhibit A hereto, as it may be amended from time to time, with the
consent of the parties, it being understood that trading gains and losses
automatically will alter the agreed upon allocations. Upon receipt of a new
allocation, the Advisor will determine and, if required, adjust its trading in
light of the new allocation.

 

3



--------------------------------------------------------------------------------

(b) Allocation of Responsibilities. Series J will have the responsibility for
the management of any portion of the Allocated Assets that are not invested in
Commodities. The Advisor will use its good faith and best efforts in determining
the investment and reinvestment in Commodities of the Allocated Assets in
compliance with the Trading Policies and Limitations, and in accordance with the
Advisor’s Trading Approach. In the event that Series J shall, in its sole
discretion, determine in good faith following consultation appropriate under the
circumstances with the Advisor that any trading instruction issued by the
Advisor violates the Trading Policies and Limitations, then Series J, following
reasonable notice to the Advisor appropriate under the circumstances, may
override such trading instruction and shall be responsible therefore. Nothing
herein shall be construed to prevent the Managing Owner from imposing any
limitation(s) on the trading activities of Series J beyond those enumerated in
the Memorandum if the Managing Owner determines that such limitation(s) are
necessary or in the best interests of the Trust or Series J, in which case the
Advisor will adhere to such limitations following written notification thereof.

(c) Gains From Trading Approach. The Advisor agrees that at least 90% of the
annual gross income and gain, if any, generated by its Trading Approach for
Allocated Assets will be “qualifying income” within the meaning of
Section 7704(d) of the Code (it being understood that such income will largely
result from buying and selling Commodities and that the Trading Approach is not
intended primarily to generate interest income). The Advisor also agrees that it
will attempt to trade in such a manner as to allow non-U.S. Limited Owners (as
defined below) to qualify for the safe harbors found in Section 864(b)(2) of the
Code and as interpreted in the regulations promulgated or proposed thereunder.

 

4



--------------------------------------------------------------------------------

(d) Modification of Trading Approach. In the event the Advisor requests to use,
or Series J requests the Advisor to use, a trading program, system, method or
strategy other than or in addition to the trading programs, systems, methods or
strategies comprising the Trading Approach in connection with trading for Series
J (including, without limitation, the deletion or addition of an agreed upon
trading program, system, method or strategy to the then agreed upon Trading
Approach), either in whole or in part, the Advisor may not do so and/or shall
not be required to do so, as appropriate, unless both Series J and the Advisor
consent thereto in writing.

(e) Notification of Material Changes. The Advisor also agrees to give Series J
prior written notice of any proposed material change in its Trading Approach,
and agrees not to make any material change in such Trading Approach (as applied
to Series J) over the objection of Series J, it being understood that the
Advisor shall be free to institute non-material changes in its Trading Approach
(as applied to Series J) without prior written notification. Without limiting
the generality of the foregoing, refinements to the Advisor’s Trading Approach,
and the deletion (but not the addition) of Commodities (other than the addition
of Commodities then being traded (i) on organized domestic commodities
exchanges, (ii) on foreign commodities exchanges recognized by the Commodity
Futures Trading Commission (the “CFTC”) as providing customer protections
comparable to those provided on domestic exchanges, or (iii) in the interbank
foreign currency market) to or from the Advisor’s Trading Approach, and
variations in the leverage principles and policies utilized by the Advisor,
shall not be deemed a material change in the Advisor’s Trading Approach, and
prior approval of Series J shall not be required therefore.

 

5



--------------------------------------------------------------------------------

Subject to adequate assurances of confidentiality, the Advisor agrees that it
will discuss with Series J upon request any trading methods, programs, systems
or strategies used by it for trading customer accounts which differ from the
Trading Approach used for Series J, provided that nothing contained in this
Agreement shall require the Advisor to disclose what it deems to be proprietary
or confidential information.

(f) Request for Information. The Advisor agrees to provide Series J with any
reasonable information concerning the Advisor that Series J may reasonably
request (other than the identity of its customers or proprietary or confidential
information concerning the Trading Approach), subject to receipt of adequate
assurances of confidentiality by Series J, including, but not limited to,
information regarding any change in control, key personnel, Trading Approach and
financial condition which Series J reasonably deems to be material to Series J;
the Advisor also shall notify Series J of any such matters the Advisor, in its
reasonable judgment, believes may be material to Series J relating to the
Advisor and its Trading Approach. During the term of this Agreement, the Advisor
agrees to provide Series J with updated monthly information related to the
Advisor’s performance results within a reasonable period of time after the end
of the month to which it relates.

(g) Notice of Errors. The Advisor is responsible for promptly reviewing all oral
and written confirmations it receives to determine that the Commodities trades
were made in accordance with the Advisor’s instructions. If the Advisor
determines that an error was made in connection with a trade or that a trade was
made other than in accordance with the Advisor’s instructions, the Advisor shall
promptly notify Series J of this fact and shall utilize its commercially
reasonable efforts to cause the error or discrepancy to be corrected.

 

6



--------------------------------------------------------------------------------

(h) Liability. Neither the Advisor nor any employee, director, officer or
shareholder of the Advisor, nor any person who controls the Advisor, shall be
liable to Series J, its officers, directors, Members, shareholders or employees,
or any person who controls Series J, or any of their respective successors or
assignees under this Agreement, except by reason of acts or omissions in
material breach of this Agreement or due to their willful misconduct or gross
negligence or by reason of their not having acted in good faith in the
reasonable belief that such actions or omissions were in the best interests of
Series J and its Limited Owners; it being understood that the Advisor makes no
guarantee of profit nor offers any protection against loss, and that all
purchases and sales of Commodities shall be for the account and risk of Series
J, and the Advisor shall incur no liability for trading profits or losses
resulting therefrom provided the Advisor would not otherwise be liable to Series
J under the terms hereof.

(i) Initial Allocation, Additional Allocations, and Reallocations. Initially,
the Allocated Assets will total an amount allocated to the Advisor by the
Managing Owner.

(j) Additional Allocations and Reallocations. Subject to Section 10(a) below,
Series J may, on a monthly basis, as described in the Memorandum, (i) allocate
additional assets to the Advisor, (ii) reallocate the Allocated Assets away from
the Advisor to another commodity trading advisor (an “Other Advisor”),
(iii) reallocate assets to the Advisor from an Other Advisor or (iv) allocate
additional capital with respect to the Allocated Assets to an Other Advisor.

 

7



--------------------------------------------------------------------------------

(k) Delivery of Disclosure Document. The Advisor agrees to provide to the
Managing Owner any amendment, or supplement, to the Disclosure Document attached
hereto as Exhibit D (an “Update”) as soon as such Update is available for
distribution following the filing of such update in final form with the NFA.

2. Indemnification.

(a) Series J Indemnification of the Advisor. Subject to the provisions of
Section 3 of this Agreement, the Advisor, and each officer, director,
shareholder and employee of the Advisor, and each person who controls the
Advisor, shall be indemnified, defended, and held harmless by Series J and the
Managing Owner, jointly and severally, from and against any and all claims,
losses, judgments, liabilities, damages, costs, expenses (including, without
limitation, reasonable investigatory and attorneys’ fees and expenses) and
amounts paid in settlement of any claims in compliance with the conditions
specified below (collectively, “Losses”) sustained by the Advisor (i) in
connection with any acts or omissions of the Advisor, or any of its officers,
directors or employees relating to its management of the Allocated Assets,
including in connection with this Agreement or otherwise as a result of the
Advisor’s performance of services on behalf of Series J or its role as trading
advisor to the Allocated Assets and (ii) as a result of a material breach of
this Agreement by Series J or the Managing Owner, provided that, (1) such Losses
were not the result of negligence, misconduct or a material breach of this
Agreement on the part of the Advisor, and its officers, directors, shareholders
and employees, and each person controlling the Advisor, (ii) the Advisor, and
its officers, directors, shareholders and employees, and each person controlling
the Advisor, acted in good faith and in a manner reasonably believed by such
person to be in or not opposed to the best interests of Series J and (iii) any
such indemnification will only be recoverable from the Allocated Assets

 

8



--------------------------------------------------------------------------------

and the assets of the Managing Owner and not from any other assets of Series J
or the other Series of the Trust, and provided further, that no indemnification
shall be permitted under this Section 2 for amounts paid in settlement if either
(A) the Advisor fails to notify Series J of the terms of any settlement
proposed, at least fifteen (15) days before any amounts are paid, or (B) Series
J does not approve the amount of the settlement within fifteen (15) days (such
approval not to be withheld unreasonably). Notwithstanding the foregoing, Series
J shall, at all times, have the right to offer to settle any matter for a
monetary amount with the approval of the Advisor (which approval shall not be
withheld unreasonably) and if Series J successfully negotiates a monetary
settlement and tenders payment therefore to the party claiming indemnification
(the “Indemnitee”) the Indemnitee must either use commercially reasonable
efforts to dispose of the matter in accordance with the terms and conditions of
the proposed settlement or the Indemnitee may refuse to settle the matter and
continue its defense in which latter event the maximum liability of Series J to
the Indemnitee shall be the amount of said proposed settlement; provided,
however, that nothing herein contained shall require the Indemnitee to accept
any settlement which has provisions requiring anything other than payment of a
monetary amount.

(b) Default Judgments and Confessions of Judgment. None of the foregoing
provisions for indemnification shall be applicable with respect to default
judgments or confessions of judgment entered into by the Indemnitee, with its
knowledge, without the prior consent of Series J.

(c) Procedure. In the event that an Indemnitee under this Section 2 is made a
party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such Indemnitee shall be indemnified only for that
portion of the Losses incurred in such action, suit or proceeding which relates
to the matters for which indemnification can be made.

 

9



--------------------------------------------------------------------------------

(d) Expenses. Expenses incurred in defending a threatened or pending civil,
administrative or criminal action, suit or proceeding against an Indemnitee
shall be paid by Series J in advance of the final disposition of such action,
suit or proceeding if (i) the legal action, suit or proceeding, if sustained,
would entitle the Indemnitee to indemnification pursuant to the terms of this
Section 2, and (ii) the Advisor undertakes to repay the advanced funds to Series
J in cases in which the Indemnitee is not entitled to indemnification pursuant
to this Section 2.

3. Limits on Claims.

(a) Prohibited Acts. The Advisor agrees that it will not take any of the
following actions against Series J: (i) seek a decree or order by a court having
jurisdiction in the premises (A) for relief in respect of the Trust or Series J
in an involuntary case or proceeding under the Federal Bankruptcy Code or any
other federal or state bankruptcy, insolvency, reorganization, rehabilitation,
liquidation or similar law or (B) adjudging the Trust or Series J a bankrupt or
insolvent, or seeking reorganization, rehabilitation, liquidation, arrangement,
adjustment or composition of or in respect of the Trust or Series J under the
Federal Bankruptcy Code or any other applicable federal or state law, or
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator
(or other similar official) of the Trust or Series J or of any substantial part
of any of their properties, or ordering the winding up or liquidation of any of
their affairs, (ii) seek a petition for relief, reorganization or to take
advantage of any law referred to in the preceding clause or (iii) file an
involuntary petition for bankruptcy (collectively, “Bankruptcy or Insolvency
Action”).

 

10



--------------------------------------------------------------------------------

(b) Limited Assets Available. In addition, the Advisor agrees that for any
obligations due and owing to it by Series J, the Advisor will look solely and
exclusively to the Allocated Assets to satisfy its claims and will not seek to
attach or otherwise assert a claim against the other assets of the Trust or
Series J, whether there is a Bankruptcy or Insolvency Action taken or otherwise.
The parties agree that this provision will survive the termination of this
Agreement, whether terminated in a Bankruptcy or Insolvency Action or otherwise.

(c) No Limited Owner Liability. This Agreement has been made and executed by and
on behalf of Series J for the benefit of Series J and the obligations of Series
J set forth herein are not binding upon any of the owners of any Series
(“Limited Owners”) individually, but are binding only upon the assets and
property identified above and no resort shall be had to the assets of Series J
or any other Series issued by the Trust or the Limited Owners’ personal property
for the satisfaction of any obligation or claim hereunder.

4. Obligations of the Trust, the Managing Owner and the Advisor.

(a) The Memorandum. Each of Series J and the Managing Owner agrees to cooperate
and use its good faith, and best efforts in connection with (i) the preparation
by the Trust of the Memorandum (and any amendments or supplements thereto),
(ii) the filing of all documents (and any amendments or supplements thereto)
with such governmental and self-regulatory authorities as the Managing Owner
deems appropriate for the sale of the Interests and the taking of such other
actions not inconsistent with this Agreement as the Managing Owner may determine
to be necessary or advisable in order to make the proposed offer and sale of

 

11



--------------------------------------------------------------------------------

Interests lawful in any jurisdiction, and (iii) the taking of such other actions
as the Managing Owner may reasonably determine to be necessary or advisable in
order to comply with any other legal or regulatory requirements applicable to
the Trust or Series J. The Advisor agrees to make all required disclosures
regarding itself, its officers and principals, trading performance, Trading
Approach, customer accounts (other than the names of customers, unless such
disclosure is required by law or regulation) and otherwise as may be required,
in the reasonable judgment of counsel to the Managing Owner, to be made in the
Memorandum and in applications to any such jurisdictions by reason of any law or
regulation applicable to the Trust or Series J. Except as required by applicable
law or regulations, no description of, or other information relating to, the
Advisor may be distributed by the Managing Owner without the prior written
consent of the Advisor; provided that distribution of performance information
relating to Series J’s account shall not require consent of the Advisor.

(b) Road Shows. The Advisor agrees to participate in “road show” and similar
presentations in connection with the offering of the Series J Interests to the
extent reasonably requested by the Managing Owner, on the following conditions:
(i) all expenses incurred by the Advisor in the course of such participation
will be paid for by the Managing Owner and/or the Selling Agent, (ii) the
Advisor shall not be obligated to take any action which might require
registration as a broker-dealer or investment adviser under any applicable
federal or state law, and (iii) the Advisor shall not be required to assist in
“road show” or similar presentations to the extent that it reasonably believes
that doing so would interfere with its trading, marketing or other activities or
otherwise would be unduly burdensome to it.

(c) Advisor Not A Promoter. The parties acknowledge that the Advisor has not
been, either alone or in conjunction with the Selling Agent or its affiliates,
an organizer or promoter of Series J, and it is not intended by the parties that
the Advisor shall have any liability as such.

 

12



--------------------------------------------------------------------------------

(d) Representation Agreement. On the date of execution of this Agreement, the
parties agree to execute a Representation Agreement (the “Representation
Agreement”) relating to the offering of the Series J Interests substantially in
the form of Exhibit C to this Agreement.

5. Advisor Independence.

(a) Independent Contractor. The Advisor shall for all purposes herein be deemed
to be an independent contractor with respect to Series J, the Managing Owner and
each other commodity trading advisor that may in the future provide commodity
trading advisory services to Series J and the Managing Owner and its affiliates,
and shall, unless otherwise expressly authorized, have no authority to act for
or to represent Series J, the Managing Owner, any other commodity trading
advisor or the Selling Agent in any way or otherwise be deemed to be a general
agent, joint venturer or partner of Series J, the Managing Owner, any other
commodity trading advisor, or in any way be responsible for the acts or
omissions of Series J, the Managing Owner, any other commodity trading advisor
as long as it is acting independently of such persons.

(b) Purchase of Interests. Any of the Advisor, its principals and employees may,
in its discretion, purchase Interests in the Trust.

(c) Confidentiality. Series J and the Managing Owner acknowledge that the
Trading Approach including methods, models and strategies of the Advisor is the
confidential

 

13



--------------------------------------------------------------------------------

property of the Advisor. Nothing in this Agreement shall require the Advisor to
disclose the confidential or proprietary details of its Trading Approach. Series
J and the Managing Owner further agree that they will keep confidential and will
not disseminate the Advisor’s trading advice to Series J, except as, and only to
the extent that, it may be determined by Series J to be (i) necessary for the
conduct of the business of Series J, including the performance of brokerage
services by Series J’s commodity broker(s), it being understood that in those
circumstances Series J will use commercially reasonable efforts to assure that
third parties to whom such information is provided will maintain the
confidentiality of such information, or (ii) expressly required by law or
regulation. Each of the Managing Owner and Series J further agrees that it will
not, directly or indirectly, utilize any confidential information obtained from
the Advisor in or in connection with its or its affiliates’ own trading systems.

6. Commodity Broker.

All Commodities traded for the account of Series J shall be made through such
commodity broker or brokers or counterparty or counterparties as Series J
directs or otherwise in accordance with such order execution procedures as are
agreed upon between the Advisor and Series J. Except as set forth below, the
Advisor shall not have any authority or responsibility in selecting or
supervising any floor broker or counterparty for execution of Commodities trades
of Series J or for negotiating floor brokerage commission rates or other
compensation to be charged therefore. The Advisor shall not be responsible for
determining that any such broker or counterparty used in connection with any
Commodities transactions meets the financial requirements or standards imposed
by Series J’s Trading Policies and Limitations. At the present time it is
contemplated that Series J will execute and clear all Commodities trades through
UBS Securities LLC. The Advisor may, however, with the consent of Series J, such
consent not to be

 

14



--------------------------------------------------------------------------------

unreasonably withheld, execute transactions at such other firm(s), and upon such
terms and conditions, as the Advisor and Series J agree if such firm(s) agree to
“give up” all such transactions to UBS Securities LLC for clearance. To the
extent that Series J determines to utilize a broker or counterparty other than
UBS Securities LLC, Series J will consult with the Advisor prior to directing it
to utilize such broker or counterparty, and will not retain the services of such
firm(s) over the reasonable objection of the Advisor.

7. Fees.

In consideration of and in compensation for the performance of the Advisor’s
services under this Agreement, the Advisor shall receive from Series J a monthly
management fee (the “Management Fee”) and a quarterly incentive fee (the
“Incentive Fee”) based on the Allocated Assets, which in all events shall be
unaffected by the performance of the other Series or any other trading advisor,
as follows:

(a) A Management Fee equal to  1/12 of 2% (0.16667%) of the Allocated Assets
determined as of the close of business on the last day of each month (an annual
rate of 2%). For purposes of determining the Management Fee, any distributions,
redemptions, or reallocation of the Allocated Assets made as of the last day of
a month shall be added back to the Allocated Assets and there shall be no
reduction for (i) any accrued but unpaid incentive fees due the Advisor under
paragraph (b) below for the quarter in which such fees are being computed, or
(ii) any accrued but unpaid extraordinary expenses (as defined in the Trust
Agreement). The Management Fee determined for any month in which an Advisor
manages the Allocated Assets for less than a full month shall be pro rated, such
proration to be calculated on the basis of the number of days in the month the
Allocated Assets were under the Advisor’s management as

 

15



--------------------------------------------------------------------------------

compared to the total number of days in such month, with such proration to
include appropriate adjustments for any funds taken away from the Advisor’s
management during the month for reasons other than distributions or redemptions,
including but not limited to the reduction of the Allocated Assets allocated to
the Advisor’s management resulting from the payment of extraordinary expenses.
Management fees paid pursuant to this Section are non-refundable.

(b) An Incentive Fee of twenty per cent (20%) (the “Incentive Fee”) of “New High
Net Trading Profits” (as hereinafter defined) generated on the Allocated Assets,
including realized and unrealized gains and losses thereon, as of the close of
business on the last day of each calendar quarter (the “Incentive Measurement
Date”).

New High Net Trading Profits (for purposes of calculating the Advisor’s
Incentive Fee only) will be computed as of the Incentive Measurement Date and
will include such profits (as outlined below) since the immediately preceding
Incentive Measurement Date (each an “Incentive Measurement Period”).

New High Net Trading Profits for any Incentive Measurement Period will be the
net profits, if any, from trading the Allocated Assets during such period
(including (i) realized trading profit (loss) plus or minus (ii) the change in
unrealized trading profit (loss) on open positions) and will be calculated after
the determination of Series J’s transaction costs attributable to the Allocated
Assets, the Advisor’s Management Fee, the operating expenses for which the
Allocated Assets are responsible, and any extraordinary expenses (e.g.,
litigation, costs or damages) paid during an Incentive Measurement Period which
are specifically related to the Advisor, but before deduction of any Incentive
Fees payable during the Incentive Measurement Period. New High Net Trading
Profits will not include interest earned or credited on the

 

16



--------------------------------------------------------------------------------

Allocated Assets. New High Net Trading Profits will be generated only to the
extent that the Advisor’s cumulative New High Net Trading Profits exceed the
highest level of cumulative New High Net Trading Profits achieved by the Advisor
as of a previous Incentive Measurement Date. Except as set forth below, net
losses from prior quarters (including any cumulative net losses as of the close
of business on November 30, 2008 with respect to Series J which the Advisor was
required to recoup under the Original Agreement) must be recouped before New
High Net Trading Profits can again be generated. If a withdrawal or distribution
occurs or if this Agreement is terminated at any date that is not an Incentive
Measurement Date, the date of the withdrawal or distribution or termination will
be treated as if it were an Incentive Measurement Date, but any Incentive Fee
accrued in respect of the withdrawn assets on such date shall not be paid to the
Advisor until the next scheduled Incentive Measurement Date. New High Net
Trading Profits for an Incentive Measurement Period shall exclude capital
contributions to Series J in an Incentive Measurement Period, distributions or
redemptions paid or payable by Series J during an Incentive Measurement Period,
as well as losses, if any, associated with redemptions, distributions, and
reallocations of assets during the Incentive Measurement Period and prior to the
Incentive Measurement Date (i.e., to the extent that assets are allocated away
from the Advisor (through redemptions, distributions or allocations caused by
Series J), any loss carryforward attributable to the Advisor shall be reduced in
the same proportion that the value of the assets allocated away from the Advisor
comprises the value of the Allocated Assets prior to such allocation away from
the Advisor. In calculating New High Net Trading Profits, incentive fees paid
for a previous Incentive Measurement Period will not reduce cumulative New High
Net Trading Profits in subsequent periods.

 

17



--------------------------------------------------------------------------------

Any net gains that have accumulated since the most recent Incentive Measurement
Date (September 30, 2008) under the Original Agreement shall be carried forward
to the next Incentive Measurement Date.

Notwithstanding the foregoing, the Advisor acknowledges and agrees that

(c) Timing of Payment. Management Fees and Incentive Fees shall be paid within
fifteen (15) business days following the end of the period for which they are
payable. The first incentive fee which may be due and owing to the Advisor in
respect of any New High Net Trading Profits will be due and owing as of the end
of the first calendar quarter during which the Trading Advisor managed the
Allocated Assets for at least forty five (45) days. If an Incentive Fee shall
have been paid by the Trust to the Advisor in respect of any calendar quarter
and the Advisor shall incur subsequent losses on the Allocated Assets the
Advisor shall nevertheless be entitled to retain amounts previously paid to it
in respect of New High Net Trading Profits.

(d) Fee Data. Series J will provide the Advisor with the data used by Series J
to compute the foregoing fees within ten (10) business days of the end of the
relevant period. The Advisor shall be free to contest the calculations if in its
reasonable judgment they are inaccurate.

(e) Third Party Payments. Neither the Advisor, nor any of its officers,
directors, employees or stockholders, shall receive any commissions,
compensation, remuneration or payments whatsoever from any broker with which
Series J carries an account for transactions executed in Series J’s account. The
parties acknowledge that a spouse of any of the foregoing persons may receive
floor brokerage commissions in respect of trades effected pursuant to the
Advisor’s Trading Approach on behalf of Series J, which payment shall not
violate the preceding sentence.

 

18



--------------------------------------------------------------------------------

8. Term and Termination.

(a) Term. This Agreement shall commence on the date hereof and, unless sooner
terminated pursuant to paragraphs (b), (c) or (d) of this Section 8, shall
continue in effect until the close of business on the last day of the month
ending twelve (12) full months following the date hereof. Thereafter, unless
this Agreement is terminated pursuant to paragraphs (b), (c) or (d) of this
Section 8, this Agreement shall be renewed automatically on the same terms and
conditions set forth herein for successive additional twelve-month terms, each
of which shall commence on the first day of the month subsequent to the
conclusion of the preceding term. Subject to Section 8(d)(iv) hereof, the
automatic renewal(s) set forth in the preceding sentence hereof shall not be
affected by (i) any allocation of the Allocated Assets away from the Advisor
pursuant to this Agreement, or (ii) the retention of Other Advisors following a
reallocation, or otherwise.

(b) Automatic Termination. This Agreement shall terminate automatically in the
event that the Trust or Series J is terminated. In addition, this Agreement
shall terminate automatically in the event that the Allocated Assets decline as
of the end of any business day by at least 40% from the Allocated Assets (i) as
of the date hereof, or (ii) as of the first day of any calendar year, as
adjusted in each instance on an ongoing basis by (A) any decline(s) in the
Allocated Assets caused by distributions, redemptions, reallocations, and
withdrawals, and (B) additions to the Allocated Assets caused by additional
allocations.

 

19



--------------------------------------------------------------------------------

(c) Optional Termination Right of Series J. This Agreement may be terminated at
any time at the election of Series J in its sole discretion upon at least thirty
(30) days’ prior written notice to the Advisor. Series J will use its best
efforts to cause any termination to occur as of a month-end. This Agreement also
may be terminated upon prior written notice, appropriate under the
circumstances, to the Advisor in the event that: (i) Series J determines in good
faith following consultation appropriate under the circumstances with the
Advisor that the Advisor is unable to use its agreed upon Trading Approach to
any material extent, as such Trading Approach may be refined or modified in the
future in accordance with the terms of this Agreement for the benefit of Series
J; (ii) the Advisor’s registration as a commodity trading advisor under the CE
Act or membership as a commodity trading advisor with the NFA is revoked,
suspended, terminated or not renewed; (iii) Series J determines in good faith
following consultation appropriate under the circumstances with the Advisor that
the Advisor has failed to conform, and after receipt of written notice,
continues to fail to conform in any material respect, to (A) any of Series J’s
Trading Policies and Limitations, or (B) the Advisor’s Trading Approach;
(iv) there is an unauthorized assignment of this Agreement by the Advisor;
(v) the Advisor dissolves, merges or consolidates with another entity, or sells
a substantial portion of its assets, or a change in any material respect in any
portion of the Advisor’s Trading Approach utilized by the Advisor for Series J,
without the consent of Series J; (vi) Menachem Sternberg is not in control of
the Advisor’s trading activities for Series J; (vii) the Advisor becomes
bankrupt (admitted or decreed) or insolvent, (viii) for any other reason, Series
J determines in good faith that such termination is essential for the protection
of Series J, including without limitation a good faith determination by Series J
that the Advisor has breached a material obligation to Series J under this
Agreement relating to the trading of the Allocated Assets.

 

20



--------------------------------------------------------------------------------

(d) Optional Termination Right of Advisor. The Advisor shall have the right to
terminate this Agreement at any time upon written notice to Series J,
appropriate under the circumstances, in the event: (i) of the receipt by the
Advisor of an opinion of independent counsel reasonably satisfactory to the
Advisor and Series J that by reason of the Advisor’s activities with respect to
Series J it is required to register as an investment adviser under the
Investment Advisers Act of 1940 and it is not so registered; (ii) that the
registration of the Managing Owner as a commodity pool operator under the CE Act
or its NFA membership as a commodity pool operator is revoked, suspended,
terminated or not renewed; (iii) that Series J (A) imposes additional trading
limitation(s) pursuant to Section 1 of this Agreement which the Advisor does not
agree to follow in its management of the Allocated Assets, or (B) overrides
trading instructions of the Advisor or does not consent to a material change to
the Trading Approach requested by the Advisor; (iv) if the amount of the
Allocated Assets decreases to less than $10 million as the result of
redemptions, distributions, reallocations of the Allocated Assets or
deleveraging initiated by Series J, but not trading losses, as of the close of
business on any Friday; (v) Series J elects (pursuant to Section 1 of this
Agreement) to have the Advisor use a different Trading Approach in the Advisor’s
management of the Allocated Assets from that which the Advisor is then using to
manage such assets and the Advisor objects to using such different Trading
Approach; (vi) there is an unauthorized assignment of this Agreement by Series
J; (vii) there is a material breach of this Agreement by Series J and after
giving written notice to Series J which identifies such breach and such material
breach has not been cured within 10 days following receipt of such notice by
Series J; (viii) the Advisor provides Series J with written notice, at least
ninety (90) days prior to the end of the then current term, of the Advisor’s
desire and intention to terminate this Agreement as of the end of the then
current term; or (ix) other good cause is shown and the written consent of
Series J is obtained (which shall not be withheld or delayed unreasonably).

 

21



--------------------------------------------------------------------------------

(e) Termination Fees. In the event that this Agreement is terminated with
respect to, or by, the Advisor pursuant to this Section 8 or Series J allocates
its assets to Other Advisors, the Advisor shall be entitled to, and Series J
shall pay, the Management Fee and the Incentive Fee, if any, which shall be
computed (i) with respect to the Management Fee, on a pro rata basis, based upon
the portion of the month for which the Advisor had the Allocated Assets under
management, and (ii) with respect to the Incentive Fee, if any, as if the
effective date of termination was the last day of the then current calendar
quarter. The rights of the Advisor to fees earned through the earlier to occur
of the date of expiration or termination shall survive this Agreement until
satisfied.

(f) Termination and Open Positions. Once terminated, the Advisor shall have no
responsibility for existing positions, including delivery issues, if any, which
may result from such positions.

9. Liquidation of Positions.

The Advisor agrees to liquidate open positions in the amount that Series J
informs the Advisor, in writing via facsimile or other equivalent means, that
Series J considers necessary or advisable to liquidate in order to (i) effect
any termination or reallocation pursuant to Sections 1 or 8, respectively, or
(ii) fund its pro rata share of any redemption, distribution or Series J
expense. Series J shall not, however, have authority to instruct the Advisor as
to which specific open positions to liquidate, except as provided in Section 1
hereof. Series J shall provide the Advisor with such reasonable prior notice of
such liquidation as is practicable under the

 

22



--------------------------------------------------------------------------------

circumstances and will endeavor to provide at least three (3) days’ prior
notice. In the event that losses incurred as a result of such liquidation by the
Advisor exceed the amount of the Allocated Assets, Series J agrees to cover such
excess losses from its assets, but in no event from the assets of the other
Series issued by the Trust. The Advisor shall have no liability for such losses.

10. Other Accounts of the Advisor.

(a) Management of Other Accounts and Trading Proprietary Capital. Subject to
paragraph (c) of this Section 10, the Advisor shall be free to (i) manage and
trade accounts for other investors (including other public and private commodity
pools), and (ii) trade for its own account, and for the accounts of its
partners, shareholders, directors, officers and employees, as applicable, using
the same or other information and Trading Approach utilized in the performance
of services for Series J, so long as in the Advisor’s reasonable judgment the
aggregate amount of capital being managed or traded by the Adviser pursuant to
the Trading Approach being used by Series J does not (A) materially impair the
Advisor’s ability to carry out its obligations and duties to Series J pursuant
to this Agreement, or (B) create a reasonable likelihood of the Advisor having
to modify materially its agreed upon Trading Approach being used for Series J in
a manner which might reasonably be expected to have a material adverse effect on
Series J. The aggregate amount of capital referred to in the preceding sentence
hereinafter shall be called “Advisor’s Capacity,” and currently is estimated by
the Advisor to be $750 million or in the future such greater amount or amounts
as the Advisor may, in its judgment, believe it can trade. The Advisor shall not
be required to accept capital from Series J in an amount which exceeds $100
million if such excess amount will cause the Advisor to be managing or trading
funds pursuant to its Trading Approach which exceed the Advisor’s Capacity.

 

23



--------------------------------------------------------------------------------

(b) Acceptance of Non-Series J Capital. So long as the Advisor is performing
services for Series J, it agrees that it will not accept additional capital for
management which, together with the Allocated Assets, exceeds the Advisor’s
Capacity. Without limiting the generality of the foregoing, it is understood
that this paragraph shall not prohibit the acceptance of additional capital,
which acceptance requires only routine adjustments to trading patterns in order
to comply with speculative position limits or daily trading limits. The Advisor
agrees to notify Series J when the Advisor’s Capacity is likely to be reached.

(c) Equitable Treatment of Accounts. The Advisor agrees, in its management of
accounts other than the account of Series J pursuant to the Trading Approach
being used by Series J, that it will not knowingly or deliberately favor any
other account managed or controlled by it or any of its principals or affiliates
(in whole or in part) over Series J. The preceding sentence shall not be
interpreted to preclude (i) the Advisor from charging another client fees which
differ from the fees to be paid to it hereunder, or (ii) an adjustment by the
Advisor in the implementation of any agreed upon Trading Approach in accordance
with the procedures set forth in Section 1 hereof which is undertaken by the
Advisor in good faith in order to accommodate additional accounts.
Notwithstanding the foregoing, the Advisor also shall not be deemed to be
favoring another commodity interest account over Series J’s account if the
Advisor, in accordance with specific instructions of the owner of such account,
shall trade such account at a degree of leverage or in accordance with trading
policies which shall be different from that which would normally be applied or
if the Advisor, in accordance with the Advisor’s money management principles,
shall not trade certain commodity interest contracts for an account based on the
amount of equity in such account. The Advisor, upon reasonable request and
receipt of adequate assurances of confidentiality, shall provide Series J with
an explanation

 

24



--------------------------------------------------------------------------------

of the differences, if any, in performance between Series J and any other
similar account pursuant to the same Trading Approach for which the Advisor or
any of its principals or affiliates acts as a commodity trading advisor (in
whole or in part), provided, however, that the Advisor may, in its discretion,
withhold from any such inspection the identity of the client for whom any such
account is maintained.

(d) Inspection of Records. Upon the reasonable request of, and upon reasonable
notice from, Series J or the Managing Owner, the Advisor shall permit Series J
or the Managing Owner to review at the Advisor’s offices, in each case at its
own expense, during normal business hours such trading records as it reasonably
may request for the purpose of confirming that Series J has been treated
equitably with respect to advice rendered during the term of this Agreement by
the Advisor for other accounts managed by the Advisor, which the parties
acknowledge to mean that Series J or the Managing Owner may inspect, subject to
such restrictions as the Advisor may reasonably deem necessary or advisable so
as to preserve the confidentiality of proprietary information and the identity
of its clients, all trading records of the Advisor as it reasonably may request
during normal business hours. The Advisor may, in its discretion, withhold from
any such report or inspection the identity of the client for whom any such
account is maintained and in any event, Series J or the Managing Owner (as
applicable) shall keep all such information obtained by them from the Advisor
confidential unless disclosure thereof legally is required or has been made
public. Such right will terminate one year after the termination of this
Agreement and does not permit access to computer programs, records, or other
information used in determining trading decisions.

 

25



--------------------------------------------------------------------------------

11. Speculative Position Limits.

If, at any time during the term of this Agreement, it appears to the Advisor
that it may be required to aggregate Series J’s Commodities positions with the
positions of any other accounts it owns or controls for purposes of applying the
speculative position limits of the CFTC, any exchange, self-regulatory body, or
governmental authority, the Advisor promptly will notify Series J if Series J’s
positions under its management are included in an aggregate amount which equals
or exceeds the applicable speculative limit. The Advisor agrees that, if its
trading recommendations pursuant to its agreed upon Trading Approach are altered
because of the potential application of speculative position limits, the Advisor
will modify its trading instructions to Series J and its other accounts in a
good faith effort to achieve an equitable treatment of all accounts; to wit, the
Advisor will liquidate Commodities positions and/or limit the taking of new
positions in all accounts it manages, including Series J, as nearly as possible
in proportion to the assets available for trading of the respective accounts
(including “notional” equity) to the extent necessary to comply with applicable
speculative position limits. The Advisor presently believes that its Trading
Approach for the management of Series J’s account can be implemented for the
benefit of Series J notwithstanding the possibility that, from time to time,
speculative position limits may become applicable.

12. Redemptions, Distributions, Reallocations and Additional Allocations.

(a) Notice. Series J agrees to give the Advisor at least one (1) business day
prior notice of any proposed redemptions, exchanges, distributions,
reallocations, additional allocations, or withdrawals affecting the Allocated
Assets.

 

26



--------------------------------------------------------------------------------

(b) Allocations. Redemptions, exchanges, withdrawals, and distributions of
Interests shall be charged against the Allocated Assets.

13. Brokerage Confirmations and Reports.

Series J will instruct its brokers and counterparties to furnish the Advisor
with copies of all trade confirmations, daily equity runs, and monthly trading
statements relating to the Allocated Assets. The Advisor will maintain records
and will monitor all open positions relating thereto; provided, however, that
the Advisor shall not be responsible for any errors by Series J’s brokers or
counterparties. Series J also will furnish the Advisor with a copy of the form
of all reports, including but not limited to, monthly, quarterly and annual
reports, sent to the Limited Owners and copies of all reports filed with the
CFTC and the NFA. The Advisor shall, at Series J’s request, make a good faith
effort to provide Series J with copies of all trade confirmations, daily equity
runs, monthly trading reports or other reports sent to the Advisor by Series J’s
commodity broker regarding Series J, and in the Advisor’s possession or control,
as Series J deems appropriate if Series J cannot obtain such copies on its own
behalf. Upon request, Series J will provide the Advisor with accurate
information with respect to the Allocated Assets.

14. The Advisor’s Representations and Warranties.

The Advisor represents and warrants that:

(a) it has full capacity and authority to enter into this Agreement, and to
provide the services required of it hereunder;

(b) it will not by entering into this Agreement and by acting as a commodity
trading advisor to Series J, (i) be required to take any action contrary to its
incorporating or other

 

27



--------------------------------------------------------------------------------

formation documents or, to the best of its knowledge, any applicable statute,
law or regulation of any jurisdiction or (ii) breach or cause to be breached any
undertaking, agreement, contract or to the best of its knowledge, statute, rule
or regulation to which it is a party or by which it is bound which, in the case
of (i) or (ii), would materially limit or materially adversely affect its
ability to perform its duties under this Agreement;

(c) it is duly registered as a commodity trading advisor under the CE Act and is
a member of the NFA as a commodity trading advisor and it will maintain and
renew such registration and membership during the term of this Agreement;

(d) a copy of its most recent Commodity Trading Advisor Disclosure Document as
required by Part 4 of the CFTC’s regulations has been provided to Series J in
the form of Exhibit D hereto (and Series J acknowledges receipt of such
Disclosure Document) and, except as disclosed in such Disclosure Document, all
information in such Disclosure Document (including, but not limited to,
background, performance, trading methods and trading systems) is true, complete
and accurate in all material respects and is in conformity in all material
respects with the provisions of the CE Act including the rules and regulations
thereunder;

(e) assuming that the Allocated Assets equal not more than $100 million as of
the effective date of this Agreement, the amount of such assets should not, in
the reasonable judgment of the Advisor, result in the Advisor being required to
manage funds in an amount which will exceed the Advisor’s Capacity; and

(f) neither the Advisor, nor its stockholders, directors, officers, employees,
agents, principals, affiliates, nor any of its or their respective successors or
assigns: (i) shall knowingly use or distribute for any purpose whatsoever any
list containing the names and/or

 

28



--------------------------------------------------------------------------------

residence addresses of, and/or other information about, the Limited Owners; nor
(ii) shall solicit any person it or they know is a Limited Owner for the purpose
of soliciting commodity business from such Limited Owner, unless such Limited
Owner shall have first contacted the Advisor or is already a client of the
Advisor or a prospective client with which the Advisor has commenced discussions
or is introduced to or referred to the Advisor by an unaffiliated agent other
than in violation of clause (i).

The within representations and warranties shall be continuing during the term of
this Agreement, and, if at any time, any event has occurred which would make or
tend to make any of the foregoing not true in any material respect with respect
to the Advisor, the Advisor promptly will notify Series J in writing thereof.

15. The Managing Owner’s and Series J’s Representations and Warranties.

Each of the Managing Owner and Series J represents and warrants only as to
itself (and, further, provided that only the Managing Owner is making the
representations and warranties in Section 15(c) and Section 15(e)(ii), and only
Series J is making the representations and warranties in Section 15(e)(i)) that:

(a) each has the full capacity and authority to enter into this Agreement and to
perform its obligations hereunder;

(b) it will not (i) be required to take any action contrary to its incorporating
or other formation documents or any applicable statute, law or regulation of any
jurisdiction or (ii) breach or cause to be breached (A) any undertaking,
agreement, contract, statute, rule or regulation to which it is a party or by
which it is bound or (B) any order of any court or

 

29



--------------------------------------------------------------------------------

governmental or regulatory agency having jurisdiction over it, which in the case
of (i) or (ii) would materially limit or materially adversely affect the
performance of its duties under this Agreement;

(c) it is registered as a commodity pool operator under the CE Act and is a
commodity pool operator member of the NFA, and it will maintain and renew such
registration and membership during the term of this Agreement;

(d) this Agreement has been duly and validly authorized, executed and delivered,
and is a valid and binding agreement, enforceable against each of them, in
accordance with its terms; and

(e) on the date hereof, it is, and during the term of this Agreement, it will be
(i) in the case of Series J, in good standing under the laws of the State of
Delaware, and in good standing and qualified to do business in each jurisdiction
in which the nature and conduct of its business requires such qualification and
where the failure to be so qualified would materially adversely affect its
ability to perform its obligations under this Agreement, and (ii) in the case of
the Managing Owner, a duly formed and validly existing corporation, in each
case, in good standing under the laws of the State of Delaware and in good
standing and qualified to do business in each jurisdiction in which the nature
and conduct of its business requires such qualification and where the failure to
be so qualified would materially adversely affect its ability to perform its
obligations under this Agreement.

The within representations and warranties shall be continuing during the term of
this Agreement, and, if at any time, any event has occurred which would make or
tend to make any of the foregoing not true in any material respect, Series J in
the case of its representations and warranties, and the Managing Owner in the
case of its representations and warranties, promptly will notify the Advisor in
writing.

 

30



--------------------------------------------------------------------------------

16. Assignment.

This Agreement may not be assigned by any of the parties hereto without the
express prior written consent of the other parties hereto, except that the
Advisor need not obtain the consent of any Other Advisor.

17. Successors.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and the successors and permitted assignees of each of them, and no other
person (except as otherwise provided herein) shall have any right or obligation
under this Agreement. The terms “successors” and “assignees” shall not include
any purchasers, as such, of Interests.

18. Amendment or Modification or Waiver.

(a) Changes to Agreement. This Agreement may not be amended or modified, nor may
any of its provisions be waived, except upon the prior written consent of the
parties hereto, except that an amendment to, a modification of, or a waiver of
any provision of the Agreement as to the Advisor need not be consented to by any
Other Advisor.

(b) No Waiver. No failure or delay on the part of any party hereto in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. Any waiver granted hereunder must be in writing and shall be valid
only in the specific instance in which given.

 

31



--------------------------------------------------------------------------------

19. Notices.

Except as otherwise provided herein, all notices required to be delivered under
this Agreement shall be effective only if in writing and shall be deemed given
by the party required to provide notice when received by the party to whom
notice is required to be given and shall be delivered personally or by
registered mail, postage prepaid, return receipt requested, or by telecopy, as
follows (or to such other address as the party entitled to notice shall
hereafter designate by written notice to the other parties):

If to the Managing Owner or Series J:

Preferred Investment Solutions Corp.

900 King Street, Suite 100

Rye Brook, NY 10573

Attention: General Counsel

Facsimile: (914) 307 – 4045

E-mail: legaldept@kenmar-us.com

and in either case with a copy to:

Alston & Bird LLP

90 Park Avenue

New York, New York 10016

Attention: Timothy P. Selby, Esq.

Facsimile: (212) 210-9494

E-mail: timothy.selby@alston.com

 

32



--------------------------------------------------------------------------------

If to the Advisor:

Eagle Trading Systems Inc.

47 Hulfish Street, Suite 410

Princeton, New Jersey 08542

Attention: Menachem Sternberg

Facsimile: (609) 688-2099

With a copy to:

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, New York 10022

Attention: Fred M. Santo, Esq.

Facsimile: (212) 940-8563

20. Governing Law.

Each party agrees that this Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the conflict
of laws principles thereof.

21. Survival.

The provisions of this Agreement shall survive the termination of this Agreement
with respect to any matter arising while this Agreement was in effect.

22. Promotional Literature.

Each party agrees that prior to using any promotional literature in which
reference to the other parties hereto (other than Other Advisors) is made, it
shall furnish in advance a copy of such information to the other parties and
will not make use of any promotional literature containing references to such
other parties to which such other parties object, except as otherwise required
by law or regulation.

 

33



--------------------------------------------------------------------------------

23. No Liability of Limited Owners.

This Agreement has been made and executed by and on behalf of Series J, and the
obligations of Series J and/or the Managing Owner set forth herein are not
binding upon any of the Limited Owners, but rather, are binding only upon the
assets and property of Series J, and, to the extent provided herein, upon the
assets and property of the Managing Owner.

24. Headings.

Headings to sections herein are for the convenience of the parties only, and are
not intended to be or to affect the meaning or interpretation of this Agreement.

25. Complete Agreement.

Except as otherwise provided herein, this Agreement and the Representation
Agreement constitute the entire agreement between the parties with respect to
the matters referred to herein, and no other agreement, verbal or otherwise,
shall be binding upon the parties hereto.

26. Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which, when taken together, shall constitute
one original instrument.

 

34



--------------------------------------------------------------------------------

27. Arbitration, Remedies.

Each party hereto agrees that any dispute relating to the subject matter of this
Agreement shall be settled and determined by arbitration in the City of New York
pursuant to the rules of the NFA or, if the NFA should refuse to accept the
matter, the American Arbitration Association.

[Remainder of page left blank intentionally.]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

WORLD MONITOR TRUST III- SERIES J

By:   PREFERRED INVESTMENT SOLUTIONS CORP., its sole Managing Owner By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman Title:   Chief Operating Officer and Senior Executive
Vice President PREFERRED INVESTMENT SOLUTIONS CORP. By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman Title:   Chief Operating Officer and Senior Executive
Vice President

EAGLE TRADING SYSTEMS INC.

By:  

/s/ Menachem Sternberg

Name:   Menachem Sternberg Title:   Chairman

 

36



--------------------------------------------------------------------------------

EXHIBIT A

EAGLE MOMENTUM PROGRAM

The Advisor will make its trading decisions for Series J according to its
Eagle-Momentum Program as described in Exhibit D as amended from time to time.

[Remainder of page left blank intentionally.]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

TRADING LIMITATIONS AND POLICIES

The following limitations and policies are applicable to assets representing the
Allocated Assets as a whole and at the outset to the Advisor individually; since
the Advisor initially will manage 33.33% of Series J’s Allocated Assets, such
application of the limitations and policies is identical initially for Series J
and the Advisor. The Advisor sometimes may be prohibited from taking positions
for the Allocated Assets which it would otherwise acquire due to the need to
comply with these limitations and policies. Series J will monitor compliance
with the trading limitations and policies set forth below, and it may impose
additional restrictions (through modification of such limitations and policies)
upon the trading activities of the Advisor, as it, in good faith, deems
appropriate in the best interests of Series J, subject to the terms of the
Advisory Agreement.

Series J will not approve a material change in the following trading limitations
and policies without obtaining the prior written approval of Limited Owners
owning more than 50% of Interests in the other Series. Series J may, however,
impose additional trading limitations on the trading activities of Series J
without obtaining such approval if Series J or the Managing Owner determines
such additional limitations to be necessary in the best interests of Series J.

Trading Limitations

The Advisor will not: (i) engage in pyramiding its commodities positions (i.e.,
the use of unrealized profits on existing positions to provide margin for the
acquisition of additional positions in the same or a related commodity), but may
take into account open trading equity on

 

B-1



--------------------------------------------------------------------------------

existing positions in determining generally whether to acquire additional
commodities positions; (ii) borrow or loan money (except with respect to the
initiation or maintenance of commodities positions or obtaining lines of credit
for the trading of forward currency contracts; provided, however, that Series J
is prohibited from incurring any indebtedness on a non-recourse basis);
(iii) permit rebates to be received by Series J or its affiliates, or permit
Series J or any affiliate to engage in any reciprocal business arrangements
which would circumvent the foregoing prohibition; (iv) permit the Advisor to
share in any portion of the commodity brokerage fees paid by Series J;
(v) commingle its assets, except as permitted by law; or (vi) permit the
churning of its commodity accounts.

The Advisor will conform in all respects to the rules, regulations and
guidelines of the markets on which its trades are executed.

Trading Policies

Subject to the foregoing limitations, the Advisor has agreed to abide by the
trading policies of Series J, which currently are as follows:

(1) Allocated Assets will generally be invested in contracts which are traded in
sufficient volume which, at the time such trades are initiated, are reasonably
expected to permit entering and liquidating positions.

(2) Stop or limit orders may, in the Advisor’s discretion, be given with respect
to initiating or liquidating positions in order to attempt to limit losses or
secure profits. If stop or limit orders are used, no assurance can be given,
however, that the clearing broker will be able to liquidate a position at a
specified stop or limit order price, due to either the volatility of the market
or the inability to trade because of market limitations.

 

B-2



--------------------------------------------------------------------------------

(3) Series J generally will not initiate an open position in a futures contract
(other than a cash settlement contract) during any delivery month in that
contract, except when required by exchange rules, law or exigent market
circumstances. This policy does not apply to forward and cash market
transactions.

(4) Series J may occasionally make or accept delivery of a commodity including,
without limitation, currencies. Series J also may engage in EFP transactions
involving currencies and metals and other commodities.

(5) Series J may, from time to time, employ trading techniques such as spreads,
straddles and conversions.

(6) Series J will not initiate open futures or option positions which would
result in net long or short positions requiring as margin or premium for
outstanding positions in excess of 15% of the Allocated Assets for any one
commodity, or in excess of 66  2/3% of the Allocated Assets for all commodities
combined. Under certain market conditions, such as an inability to liquidate
open commodities positions because of daily price fluctuations, Series J may be
required to commit the Allocated Assets as margin in excess of the foregoing
limits and in such case Series J will cause the Advisor to reduce its open
futures and option positions to comply to these limits before initiating new
commodities positions.

(7) To the extent Series J engages in transactions in forward currency contracts
other than with or through UBS Securities LLC, Series J will only engage in such

 

B-3



--------------------------------------------------------------------------------

transactions with or through a bank which as of the end of its last fiscal year
had an aggregate balance in its capital, surplus and related accounts of at
least $100,000,000, as shown by its published financial statements for such
year, and through other broker-dealer firms with an aggregate balance in its
capital, surplus and related accounts of at least $50,000,000.

[Remainder of page left blank intentionally.]

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

REPRESENTATION AGREEMENT CONCERNING

THE MEMORANDUM

REPRESENTATION AGREEMENT (this “Agreement”) dated as of the 28th day of
November, 2008, by and among World Monitor Trust III – Series J (“Series J”), a
separate Series of World Monitor Trust III, a Delaware statutory trust (the
“Trust”), Kenmar Securities Inc., a Delaware corporation (the “Selling Agent”),
Preferred Investment Solutions Corp., a Delaware corporation (the “Managing
Owner”), and Eagle Trading Systems Inc., a Delaware corporation (the “Advisor”).

WITNESSETH:

WHEREAS, the Trust is making a private offering pursuant to Regulation D under
the Securities Act of 1933, as amended (the “1933 Act”) of units of beneficial
interest (the “Offering”) in the Trust (the “Interests”) issuable in multiple
series of Interests (the “Series”), each separately managed by a different
professional commodity trading advisor through the Selling Agent, and in
connection therewith, the Trust has prepared a private placement memorandum
((which private placement memorandum, in final form, together with all
amendments and supplements thereto, shall be referred to as the “Memorandum”);
and

WHEREAS, Series J and the Managing Owner entered into an amended and restated
advisory agreement with the Advisor, dated as of November 28, 2008 (the
“Advisory Agreement”), pursuant to which the Advisor has agreed to act as a
commodity trading advisor to Series J; and



--------------------------------------------------------------------------------

WHEREAS, the parties hereto wish to set forth their duties and obligations to
each other with respect to the Memorandum as of its effective date.

NOW, THEREFORE, the parties agree as follows:

1. Representations and Warranties of the Advisor. The Advisor hereby represents
and warrants to the Selling Agent, Series J, the Trust and the Managing Owner
that:

(a) All references in the Memorandum as of the date of this Agreement to (i) the
Advisor and its affiliates and the controlling persons, shareholders, directors,
officers and employees of any of the foregoing, (ii) the Advisor’s Trading
Approach (as defined in the Advisory Agreement) and (iii) the actual past
performance of discretionary accounts directed by the Advisor or any principal
thereof, including the notes to the tables reflecting such actual past
performance (hereinafter referred to as the Advisor’s “Past Performance
History”) are complete and accurate in all material respects, and as to such
persons, the Advisor’s Trading Approach and the Advisor’s Past Performance
History, as set forth in the Memorandum, contain all information required to be
included therein by the Commodity Exchange Act, as amended (the “CE Act”), and
the regulations (including interpretations thereof) thereunder, and the rules
and regulations of the National Futures Association (the “NFA”) and do not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein in
light of the circumstances in which they were made, not misleading. The Advisor
also represents and warrants as to the accuracy and completeness in all material
respects of the underlying data made available by the Advisor to the Trust and
the Managing Owner for purposes of preparing the pro forma performance tables,
it being understood that no representation or warranty is being made with
respect to the calculations used

 

C-2



--------------------------------------------------------------------------------

to execute the pro forma performance tables or notes thereto. The term
“principal” in this Agreement shall have the same meaning as that term in
Commodity Futures Trading Commission (the “CFTC”) Regulation § 4.10(e) under the
CE Act.

(b) The Advisor will not distribute the Memorandum and/or the selling materials
related thereto and will not engage in any general solicitation or advertising
with respect to the Offering.

(c) This Agreement and the Advisory Agreement have been duly and validly
authorized, executed and delivered on behalf of the Advisor and each is a valid
and binding agreement enforceable in accordance with its terms. The performance
of the Advisor’s obligations under this Agreement and the consummation of the
transactions set forth in this Agreement, in the Advisory Agreement and in the
Memorandum as of the date of this Agreement are not contrary to the provisions
of the Advisor’s formation documents, or to the best of its knowledge, any
applicable statute, law or regulation of any jurisdiction, and will not result
in any violation, breach or default under any term or provision of any
undertaking, contract, agreement or order to which the Advisor is a party or by
which the Advisor is bound.

(d) The Advisor has all governmental and regulatory licenses, registrations and
approvals required by law as may be necessary to perform its obligations under
the Advisory Agreement and this Agreement and to act as described in the
Memorandum as of the date hereof including, without limitation, registration as
a commodity trading advisor under the CE Act and membership as a commodity
trading advisor with the National Futures Association (the “NFA”) and it will
maintain and renew any required licenses, registrations, approvals or
memberships during the term of the Advisory Agreement.

 

C-3



--------------------------------------------------------------------------------

(e) On the date hereof the Advisor is, and at all times during the term of this
Agreement will be, a corporation duly formed and validly existing and in good
standing under the laws of its jurisdiction of incorporation and in good
standing and qualified to do business in each jurisdiction in which the nature
or conduct of its business requires such qualifications and the failure to be so
qualified would materially adversely affect the Advisor’s ability to perform its
obligations hereunder or under the Advisory Agreement. The Advisor has full
capacity and authority to conduct its business and to perform its obligations
under this Agreement, and to act as described in the Memorandum.

(f) Subject to adequate written assurances of confidentiality, and as requested
by the Managing Owner, the Advisor has supplied to or made available for review
by the Managing Owner and the Selling Agent (and if requested by the Managing
Owner and the Selling Agent to its designated auditor) all documents,
statements, agreements and workpapers requested by them relating to all accounts
covered by the Advisor’s Past Performance History in the Memorandum as of the
date of this Agreement which are in the Advisor’s possession or to which it has
access, provided, however, that the Advisor may, in its sole discretion,
withhold from any such inspection the identity of the clients for whom any such
accounts are maintained.

(g) Without limiting the generality of paragraph (a) of this Section 1, neither
the Advisor nor any of its principals has managed, controlled or directed, on an
overall discretionary basis, the trading for any commodity account which is
required by CFTC regulations to be disclosed in the Memorandum as of the date of
this Agreement which is not set forth in the Memorandum as required.

 

C-4



--------------------------------------------------------------------------------

(h) The Advisor is not required to be registered as an investment adviser under
the United States Investment Advisers Act of 1940, as amended (the “Advisers
Act”), but voluntarily may so register in the future.

(i) As of the date hereof, there has been no material adverse change in the
Advisor’s Past Performance History as set forth the Memorandum under the caption
“EAGLE TRADING SYSTEMS, INC.” which has not been communicated in writing to and
received by the Managing Owner and the Selling Agent or their counsel.

(j) Except as disclosed in the Memorandum, there is no pending, or to the best
of its knowledge, threatened or contemplated action, suit or proceeding before
or by any court, governmental, administrative or self-regulatory body or
arbitration panel to which the Advisor or its principals is a party, or to which
any of the assets of the Advisor is subject which reasonably might be expected
to result in any material adverse change in the condition (financial or
otherwise), business or prospects of the Advisor or which reasonably might be
expected to materially adversely affect any of the material assets of the
Advisor or which reasonably might be expected to (A) impair materially the
Advisor’s ability to discharge its obligations to Series J or (B) result in a
matter which would require disclosure in the Memorandum; furthermore, the
Advisor has not received any notice of an investigation by (i) the NFA regarding
non-compliance with its rules or the CE Act, (ii) the CFTC regarding
non-compliance with the CE Act, or the rules and regulations thereunder, or
(iii) any exchange regarding non-compliance with the rules of such exchange
which investigation reasonably might be expected to materially impair the
Advisor’s ability to discharge its obligations under this Agreement or the
Advisory Agreement.

 

C-5



--------------------------------------------------------------------------------

2. Covenants of the Advisor. If, at any time during the term of the Advisory
Agreement, the Advisor discovers any fact, omission, event or that a change of
circumstances has occurred, which would make the Advisor’s representations and
warranties in Section 1 of this Agreement inaccurate or incomplete in any
material respect, or which might reasonably be expected to render the
Memorandum, with respect to (i) the Advisor or its principals, (ii) the
Advisor’s Trading Approach, or (iii) the Advisor’s Past Performance History,
untrue or misleading in any material respect, the Advisor will provide prompt
written notification to Series J, the Managing Owner and the Selling Agent of
any such fact, omission, event or change of circumstance, and the facts related
thereto, and it is agreed that the failure to provide such notification or the
failure to continue to be in compliance with the foregoing representations and
warranties during the term of the Advisory Agreement as soon as possible
following such notification shall be cause for Series J to terminate the
Advisory Agreement with the Advisor on prior written notice to the Advisor. The
Advisor also agrees that, during the term of the Advisory Agreement, from and
after the date of the Memorandum and for so long as Interests in the Trust are
being offered, it will provide the Selling Agent, the Trust and the Managing
Owner with updated month-end information relating to the Advisor’s Past
Performance History, as required to be disclosed in the performance tables
relating to the performance of the Advisor in the Memorandum under the caption
“EAGLE TRADING SYSTEMS, INC.” beyond the periods disclosed therein. The Advisor
shall use its best efforts to provide such information within a reasonable
period of time after the end of the month to which such updated information
relates and the information is available to it.

3. Modification of Memorandum. If any event or circumstance occurs as a result
of which it becomes necessary, in the judgment of the Managing Owner and the
Selling Agent,

 

C-6



--------------------------------------------------------------------------------

to amend or to supplement the Memorandum in order to make the Memorandum not
materially misleading in light of the circumstances existing at the time it is
delivered to a subscriber, or if it is otherwise necessary in order to permit
the Trust to continue to offer its Interests subject to the limitations set
forth in the Advisory Agreement, the Advisor will furnish such information with
respect to itself and its principals, as well as its Trading Approach and Past
Performance History as the Managing Owner or the Selling Agent may reasonably
request, and will cooperate to the extent reasonably necessary in the
preparation of any required amendments or supplements to the Memorandum.

4. Advisor’s Closing Obligations. On or prior to a Closing Date with respect to
the offering the Interests, only if requested by the Managing Owner, (each a
“Closing Date”), the Advisor shall deliver or cause to be delivered, at the
expense of the Trust, to the Selling Agent, the Trust, Series J and the Managing
Owner, the reports, certificates, documents and opinions described below
addressed to them and, except as may be set forth below, dated the Closing Date
(provided that the Advisor shall not be obligated to provide either a
certificate of good standing or an opinion of its counsel more frequently than
once per annum absent good cause shown).

(a) A report from the Advisor which shall present, for the period from the date
after the last day covered by the Advisor’s Past Performance History as set
forth under “EAGLE TRADING SYSTEMS, INC.” in the Memorandum to the latest
practicable month-end before the Closing Date, figures which shall show the
actual past performance of the Advisor (or, if such actual past performance
information is unavailable, then the estimated past performance) for such
period, and which shall certify that, to the best of the Advisor’s knowledge,
such figures are complete and accurate in all material respects.

 

C-7



--------------------------------------------------------------------------------

(b) A certificate of the Advisor in the form proposed prior to the Closing Date
by counsel to the Selling Agent, the Trust, Series J and the Managing Owner,
with such changes in such form as are proposed by the Advisor or its counsel and
as are acceptable to the Selling Agent, the Trust, Series J and the Managing
Owner and their counsel so as to make such form mutually acceptable to the
Selling Agent, the Trust, Series J, the Managing Owner, the Advisor, and their
respective counsel, to the effect that:

(i) The representations and warranties of the Advisor in Section 1 of this
Agreement above are true and correct in all material respects on the date of the
certificate as though made on such date.

(ii) Nothing has come to the Advisor’s attention which would cause the Advisor
to believe that the Memorandum, as amended or supplemented from time to time,
with respect to the Advisor, or its affiliates, and controlling persons,
shareholders, directors, officers or employees of any of the foregoing, or with
respect to the Advisor’s Trading Approach or Past Performance History, contained
an untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading.

(iii) The Advisor has performed all covenants and agreements herein contained to
be performed on its part at or prior to the Closing Date.

(c) A certificate of the Advisor (together with such supporting documents as are
set forth in such certificate), in the form proposed prior to the Closing Date
by counsel to the Selling Agent, the Trust, Series J and the Managing Owner,
with such changes in such form as

 

C-8



--------------------------------------------------------------------------------

are proposed by the Advisor or its counsel and are acceptable to the Selling
Agent, the Trust, Series J and the Managing Owner and their counsel so as to
make such form mutually acceptable to the Selling Agent, the Trust, Series J,
the Managing Owner, the Advisor and their respective counsel, with respect to,
(i) the continued effectiveness of the organizational documents of the Advisor,
(ii) the continued effectiveness of the Advisor’s registration as a commodity
trading advisor under the CE Act and membership as a commodity trading advisor
with the NFA and (iii) the incumbency and genuine signature of the President and
Secretary of the Advisor.

(d) A certificate from the state of formation of the Advisor, to be dated at, on
or around the Closing Date, as to its formation and good standing.

(e) An opinion of counsel, in form and substance satisfactory to the Trust,
Series J, the Managing Owner and the Selling Agent and their counsel, dated the
Closing Date, to the following effect:

(i) The Advisor is a duly formed and validly existing corporation in good
standing under the laws of the state of its formation and, if different, the
state where it conducts its primary business activity and the Advisor has full
corporate power and authority under its Certificate of Incorporation to perform
its obligations under the Advisory Agreement and under this Agreement, and to
act as described in the Memorandum as of the Closing Date.

(ii) Each of the Advisory Agreement and this Agreement have been duly and
validly authorized, executed and delivered on behalf of the Advisor, and
assuming the due execution and delivery of each such Agreement by the Trust, the
Selling Agent, Series J, the Trustee and the Managing Owner, as applicable,

 

C-9



--------------------------------------------------------------------------------

each such agreement constitutes the legal, valid and binding obligations of the
Advisor, enforceable in accordance with their respective terms, except as the
same may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws at the time in effect affecting creditors rights generally, or by
applicable principles of equity, whether in an action at law or in equity, and
except that the enforceability of the indemnification, exculpation and
severability provisions may be limited under applicable federal or state
securities, commodities and other laws or by public policy; and the execution
and delivery of such agreements and the incurrence of the obligations thereunder
and the consummation of the transactions set forth in such agreements and in the
Memorandum will not violate or result in a breach of the Advisor’s formation
documents, and, to the best of such counsel’s knowledge, after due inquiry, will
not result in any violation, breach or default under any term or provision of
any undertaking, contract, agreement or order to which the Advisor is a party or
by which the Advisor is bound.

(iii) Subject to subparagraph (iv) of this Section 4(e), to the best of such
counsel’s knowledge, after due inquiry, the Advisor has obtained all required
governmental and regulatory licenses, registrations and approvals required by
law as may be necessary in order to perform its obligations under the Advisory
Agreement and under this Agreement and to act as described in the Memorandum as
of the Closing Date (including, without limitation, registration as a commodity
trading advisor under the CE Act and membership as a commodity trading advisor
with the NFA) and such licenses, registrations and approvals have not, to the
best of such counsel’s knowledge, after due inquiry, been rescinded, revoked or
otherwise removed.

 

C-10



--------------------------------------------------------------------------------

(iv) Assuming that the Trust is operated as described in the Memorandum, the
Advisor is not required to be licensed or registered as an investment adviser
under the Advisers Act (even if it voluntarily is so registered), or to such
counsel’s knowledge, without independent investigation, as an investment adviser
or commodity trading advisor under the laws of any state of the U.S., in order
to perform its obligations under the Advisory Agreement or under this Agreement,
or to act as described in the Memorandum as of the Closing Date. The foregoing
opinion may be qualified by the fact that such counsel is not admitted to
practice law in all jurisdictions, and by the fact that in rendering its opinion
such counsel has relied solely upon an examination of the Blue Sky securities
laws and related rules, regulations, and administrative determinations, if any,
promulgated thereunder, of the various jurisdictions as reported in customarily
relied upon standard compilations, and upon such counsel’s understanding of the
various conclusions expressed, formally or informally, by administrative
officials or other employees of the various regulatory or other governmental
agencies or authorities concerned.

(v) To such counsel’s knowledge without independent investigation, except as
described in the Memorandum, or in a schedule delivered by counsel to the
Selling Agent, Series J and the Managing Owner prior to the date hereof, there
is no pending, or threatened, suit or proceeding, known to such counsel, before
or by any court, governmental or regulatory body or arbitration panel to which
the

 

C-11



--------------------------------------------------------------------------------

Advisor or any of the assets of the Advisor or any of its principals is subject
and which reasonably might be expected to result in any material adverse change
in the condition (financial or otherwise), business or prospects of the Advisor
or any of its principals or which reasonably might be expected materially
adversely to affect any of the assets of the Advisor or any of its principals or
which reasonably might be expected to (A) impair materially the Advisor’s
ability to discharge its obligations to Series J or (B) result in a matter which
would require disclosure in the Memorandum; and, to the best of such counsel’s
knowledge, neither the Advisor nor any of its principals has received any notice
of an investigation by (i) the NFA regarding non-compliance with its rules or
the CE Act, (ii) the CFTC regarding non-compliance with the CE Act or (iii) any
exchange, regarding non-compliance with its rules, which investigation
reasonably might be expected to (A) impair materially the Advisor’s ability to
discharge its obligations to Series J or (B) result in a matter which would
require disclosure in the Memorandum.

(vi) With respect to the Advisor and its affiliates and controlling persons,
shareholders, directors, officers and employees of any of the foregoing, and
with respect to the Advisor’s Trading Approach, nothing has come to the
attention of such counsel that leads such counsel to believe that the Memorandum
contains any untrue statement of a material fact or omits to state a material
fact required to be stated therein or which is necessary to make the statements
therein, in light of the circumstances in which they are made, not misleading,
except that such counsel is not required to express any opinion or belief as to
the financial statements or other financial or statistical data, past
performance tables, notes or descriptions thereto or other past performance
information contained in the Memorandum.

 

C-12



--------------------------------------------------------------------------------

In rendering the foregoing opinions, such counsel may rely (i) as to matters of
fact, on a certificate of an officer of the Advisor, unless such counsel has
actual knowledge otherwise, and (ii) as to matters of law of states other than
that in which they are licensed to practice law, upon the opinions of other
counsel, in each case satisfactory in form and substance to counsel to the
Managing Owner, Series J and the Selling Agent, and such counsel shall state
that they believe the Managing Owner, Series J and the Selling Agent may rely on
them.

5. Advisor Acknowledgements. The Advisor acknowledges that it may be a condition
to each closing under the Selling Agreement that the Selling Agent shall have
received, at no cost to the Advisor, letter(s) from certified public accountants
or other reputable professionals selected by the Selling Agent with respect to
the Past Performance History of the Advisor as set forth in the Selling
Agreement.

6. Representations and Warranties of Series J and the Managing Owner. The
Managing Owner hereby only represents and warrants as to itself and on behalf of
the Trust (as applicable), and Series J hereby only represents and warrants as
to itself, to the Advisor that:

(a) On the date hereof (i) the Trust is, and at all times during the term of
this Agreement and the Advisory Agreement will be, a duly formed and validly
existing statutory trust in good standing under the laws of the State of
Delaware, and is, and at all times during the term of this Agreement and the
Advisory Agreement will be, in good standing and qualified to do business in
each jurisdiction in which the nature or conduct of its business requires such
qualifications and in which the failure to be so qualified materially adversely
would affect its

 

C-13



--------------------------------------------------------------------------------

ability to perform its obligations under this Agreement and to operate as
described in the Memorandum, and (ii) the Managing Owner is, and at all times
during the term of this Agreement and the Advisory Agreement will be, a duly
formed and validly existing corporation in good standing under the laws of the
State of Delaware, and is, and at all times during the term of this Agreement
and the Advisory Agreement will be, in good standing and qualified to do
business as a foreign corporation in each other jurisdiction in which the nature
or conduct of its business requires such qualifications and in which the failure
to be so qualified materially adversely would affect its ability to act as
Managing Owner of the Trust and to perform its obligations hereunder and under
the Advisory Agreement, and each of Series J, the Trust and the Managing Owner
has full capacity and authority to conduct its business and to perform its
obligations under this Agreement and the Advisory Agreement (as the case may
be), and to act as described in the Memorandum as of the Closing Date.

(b) Each of this Agreement and the Advisory Agreement has been duly and validly
authorized, executed and delivered on behalf of Series J and the Managing Owner,
is a valid and binding agreement of Series J and the Managing Owner, and is
enforceable in accordance with its terms. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Trust, is a valid
and binding obligation of the Trust, and is enforceable in accordance with its
terms. The performance of Series J’s, the Managing Owner’s and the Trust’s
obligations under this Agreement and under the Advisory Agreement (as the case
may be) and the consummation of the transactions set forth in this Agreement and
the Advisory Agreement, and in the Memorandum as of the Closing Date are not
contrary to the provisions of the Trust’s Third Amended and Restated Declaration
of Trust and Trust Agreement, as amended from time to time (the “Trust
Agreement”), or the Managing Owner’s Articles of Incorporation

 

C-14



--------------------------------------------------------------------------------

or By-Laws, respectively, any applicable statute, law or regulation of any
jurisdiction and will not result in any violation, breach or default under any
term or provision of any undertaking, contract, agreement or order, to which
Series J, the Managing Owner or the Trust, is a party or by which Series J, the
Managing Owner or the Trust is bound.

(c) Each of the Managing Owner and the Trust (as the case may be) has obtained
all required governmental and regulatory licenses, registrations and approvals
required by law as may be necessary to perform their obligations under this
Agreement and under the Advisory Agreement and to act as described in the
Memorandum as of the Closing Date (including, without limitation, the Managing
Owner’s registration as a commodity pool operator under the CE Act and
membership as a commodity pool operator with the NFA) and will maintain and
renew any required licenses, registrations, approvals and memberships required
during the term of this Agreement and the Advisory Agreement.

(d) Series J is not required to be registered as an investment company under the
United States Investment Company Act of 1940, as amended (the “Investment
Company Act”).

(e) All authorizations, consents or orders of any court, or of any federal,
state or other governmental or regulatory agency or body required for the valid
authorization, issuance, offer and sale of the Interests have been obtained,
and, no order preventing or suspending the use of the Memorandum with respect to
the Interests has been issued by the CFTC or the NFA. The Memorandum as of the
Closing Date contain all statements which are required to be made therein,
conform in all material respects with the requirements of the CE Act, and the
rules and regulations of the CFTC, thereunder, and with the rules of the NFA and
do

 

C-15



--------------------------------------------------------------------------------

not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances in which they are made, not misleading; and at all
times subsequent hereto up to and including the date of termination of the
offering, the Memorandum as of the Closing Date will contain all statements
required to be made therein and will conform in all material respects with the
requirements of the CE Act and the rules and regulations of the CFTC thereunder,
and with the rules of the NFA and will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein ,
in light of the circumstances in which they are made, not misleading; provided,
however, that this representation and warranty shall not apply to any statements
or omissions made in reliance upon and in conformity with information furnished
to the Managing Owner, the Trust or to the Selling Agent by or on behalf of the
Advisor for the express purpose of inclusion in the Memorandum, including,
without limitation, references to the Advisor and its affiliates and controlling
persons, shareholders, directors, officers and employees, as well as to the
Advisor’s Trading Approach and Past Performance History provided such references
have been approved by the Advisor in accordance with this Agreement.

(f) The Memorandum as of the Closing Date have been delivered to the Advisor.

(g) There is no pending, or to its knowledge, threatened or contemplated action,
suit or proceeding before any court or arbitration panel or before or by any
governmental, administrative or self-regulatory body to which the Trust, Series
J, the Managing Owner or the principals of any is a party, or to which any of
the assets of any of the foregoing persons is subject, which might reasonably be
expected to result in any material adverse change in their condition (financial
or otherwise), business or prospects or reasonably might be expected to

 

C-16



--------------------------------------------------------------------------------

affect adversely in any material respect any of their assets or which reasonably
might be expected to materially impair their ability to discharge their
obligations under this Agreement or under the Advisory Agreement; and neither
the Trust, Series J nor the Managing Owner has received any notice of an
investigation by (i) the NFA regarding non-compliance with NFA rules or the CE
Act, (ii) the CFTC regarding non-compliance with the CE Act or the rules and
regulations thereunder, or (iii) any exchange regarding non-compliance with the
rules of such exchange which investigation reasonably might be expected to
materially impair the ability of each of the Trust, Series J and the Managing
Owner to discharge its obligations under this Agreement or under the Advisory
Agreement.

7. Covenants of the Managing Owner, the Trust and Series J. If, at any time
during the term of the Advisory Agreement, the Managing Owner, the Trust or
Series J discovers any fact, omission, or event or that a change of circumstance
has occurred which would make the Managing Owner’s, the Trust’s or Series J’s
representations and warranties in Section 6 of this Agreement inaccurate or
incomplete in any material respect, Series J, the Managing Owner or the Trust,
as appropriate, promptly will provide written notification to the Advisor of
such fact, omission, event or change of circumstance and the facts related
thereto. The Managing Owner or the Trust shall provide the Advisor with a copy
of each amendment or supplement to the Memorandum, and no amendment or
supplement to the Memorandum which contains any statement or information
regarding the Advisor will be filed or used unless the Advisor has received
reasonable prior notice and a copy thereof and has consented in writing to such
statement or information being filed and used.

8. Series J’s and Managing Owner’s Closing Obligations. On or prior to the
Closing Date, if Series J, the Managing Owner and the Trust have requested that
the Advisor

 

C-17



--------------------------------------------------------------------------------

provide certificates, documents and opinions pursuant to Section 4 of this
Agreement, Series J and the Managing Owner shall deliver or cause to be
delivered to the Advisor, the certificates, documents and opinions described
below addressed to the Advisor and, except as may be set forth below, dated each
such Closing Date:

(a) Certificates of Series J, the Managing Owner and the Trust, addressed to the
Advisor, in the form proposed prior to the Closing Date by counsel to Series J,
the Managing Owner and the Trust with such changes in such form as are proposed
by the Advisor or its counsel and are acceptable to Series J, the Managing Owner
and the Trust and their counsel so as to make such form mutually acceptable to
Series J, the Managing Owner, the Advisor and their respective counsel, with
respect to, as applicable, (i) the continued effectiveness of Series J’s
Declaration of Trust, the Articles of Incorporation and By-Laws of the Managing
Owner, and the Trust Agreement, (ii) the continued effectiveness of the
registration of the Managing Owner as a commodity pool operator under the CE Act
and membership as a commodity pool operator with the NFA and (iii) the
incumbency and genuine signature of the President and Secretary of the Managing
Owner.

(b) Certificates from the States of Delaware with respect to Series J, the
Managing Owner and Trust, respectively, to be dated at, on or around the Closing
Date as to the formation and good standing of Series J, the Managing Owner and
the Trust, respectively.

(c) Certificates of Series J and the Managing Owner in the form proposed prior
to the Closing Date by counsel to Series J and the Managing Owner with such
changes in such form as are proposed by the Advisor or its counsel and are
acceptable to Series J, the Managing Owner and their counsel so as to make such
form mutually acceptable to Series J, the Managing Owner, the Advisor and their
respective counsel, to the effect that:

(i) The representations and warranties in Section 6 of this Agreement are true
and correct in all material respects on the date of the certificates as though
made on such date, and

 

C-18



--------------------------------------------------------------------------------

(ii) Series J, the Managing Owner and the Trust (as the case may be) have each
performed all covenants and agreements herein contained to be performed on their
part at or prior to the Closing Date.

(d) An opinion letter of counsel to Series J, the Managing Owner and the Trust,
dated the Closing Date, as follows:

(i) The Trust is a duly created and validly existing statutory trust in good
standing under the Delaware Act, with requisite power and authority under the
Delaware Act, its Trust Agreement and its Certificate of Trust to perform its
obligations under this Agreement, and to act as described in the Memorandum as
of the Closing Date.

(ii) The Managing Owner is a duly formed and validly existing corporation in
good standing under the laws of the State of Delaware. The Managing Owner has
full corporate power and authority under its Articles of Incorporation, By-Laws
and the General Corporation Law of the State of Delaware to perform its
obligations under this Agreement and under the Advisory Agreement, and to act as
described in the Memorandum as of the Closing Date.

 

C-19



--------------------------------------------------------------------------------

(iii) Each of this Agreement and the Advisory Agreement has been duly and
validly authorized or ratified, executed and delivered on behalf of each of
Series J, the Managing Owner and the Trust (as the case may be), and, assuming
due execution and delivery of each such Agreement by the Advisor, each agreement
constitutes the legal, valid and binding obligations of Series J, the Managing
Owner and the Trust (as the case may be), respectively, enforceable in
accordance with their respective terms, except as the same may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws at the time
in effect affecting creditors rights generally, or by applicable principles of
equity, whether in an action at law or in equity, and except that the
enforceability of the indemnification provisions may be limited under applicable
federal or state securities, commodities and other laws or by public policy; and
the execution and delivery of such agreements and incurrence of the obligations
thereunder and the consummation of the transactions set forth in such agreements
and in the Memorandum will not violate or result in a breach of their formation
documents, and, to the best of such counsel’s knowledge, after due inquiry, will
not result in any violation, breach or default under any term or provision of
any undertaking, contract, agreement or order to which they are parties or by
which they are bound.

(v) Each of Series J and the Trust is not required to be registered as an
investment company under the Investment Company Act in order to act as described
in the Memorandum as of the Closing Date or to perform its obligations under
this Agreement or the Advisory Agreement.

 

C-20



--------------------------------------------------------------------------------

(vi) To the best of such counsel’s knowledge, after due inquiry, all
authorizations, consents or orders of any court or of any federal, state or
other governmental or regulatory agency or body required for the valid
authorization, issuance, offer and sale of Interests have been obtained,
including such as may be required under the CE Act, including the rules and
regulations thereunder, the rules and regulations of the NFA, and, to the best
of such counsel’s knowledge, no order suspending the use of the Memorandum has
been issued by the CFTC, or the NFA nor has any proceeding for the issuance of
such an order been instituted or threatened by the CFTC or the NFA. The
foregoing may be qualified by the fact that such counsel is not admitted to
practice law in all jurisdictions, and that in rendering its opinion such
counsel shall rely solely upon an examination of the Blue Sky securities laws
and related rules, regulations and administrative determinations, if any,
promulgated thereunder, of the various jurisdictions as reported in customarily
relied upon standard compilations, and upon such counsel’s understanding of the
various conclusions expressed, formally or informally, by administrative
officials or other employees of the various regulatory or other governmental
agencies or authorities concerned.

(vii) To the best of such counsel’s knowledge, after due inquiry, each of Series
J, the Managing Owner and the Trust has obtained all required governmental and
regulatory licenses, registrations and approvals required by law as may be
necessary in order for each of Series J, the Managing Owner and the Trust (as
the case may be) to perform its obligations under this Agreement and under the
Advisory Agreement and to act as described in the Memorandum as of

 

C-21



--------------------------------------------------------------------------------

the Closing Date (including, without limitation, the Managing Owner’s
registration as a commodity pool operator under the CE Act and membership as a
commodity pool operator with the NFA) and such licenses, registrations and
approvals have not, to the best of such counsel’s knowledge, after due inquiry,
been rescinded, revoked or otherwise removed.

(viii) To such counsel’s knowledge without independent investigation, except as
described in the Memorandum, or in a schedule delivered by counsel to the
Selling Agent, Series J, the Trust and the Managing Owner prior to the date
hereof, there is no pending or threatened, suit or proceeding, known to such
counsel, before or by any court, governmental or regulatory body or arbitration
panel to which Series J, the Trust and the Managing Owner or any of the assets
of Series J, the Trust or the Managing Owner or any of their principals is
subject and which reasonably might be expected to result in any material adverse
change in the condition (financial or otherwise), business or prospects of
Series J, the Trust or Managing Owner or any of their principals or which
reasonably might be expected materially adversely to affect any of the assets of
Series J, the Trust or Managing Owner or any of their principals or which
reasonably might be expected to (A) impair materially Series J’s, the Trust’s or
Managing Owner’s (as the case may be) ability to discharge their obligations to
the Advisor or (B) result in a matter which would require disclosure in the
Memorandum which is not so disclosed; and, to such counsel’s knowledge, based
solely on a representation of a senior officer of the Managing Owner and without
having undertaken any independent investigation, neither Series J, Managing
Owner or the Trust, nor any

 

C-22



--------------------------------------------------------------------------------

of their principals has received any notice of an investigation by (i) the NFA
regarding non-compliance with its rules or the CE Act, (ii) the CFTC regarding
non-compliance with the CE Act or (iii) any exchange, regarding non-compliance
with its rules, which investigation reasonably might be expected to (A) impair
materially Series J’s, the Trust’s or Managing Owner’s (as the case may be)
ability to discharge its obligations to the Advisor or (B) result in a matter
which would require disclosure in the Memorandum which is not so disclosed.

(ix) The Memorandum as of the Closing Date are responsive in all material
respects to the requirements of the CE Act, including the rules and regulations
thereunder, and the rules and regulations of the NFA, and nothing has come to
the attention of such counsel that leads it to believe that the Memorandum
contains any untrue statement of a material fact or omits to state a material
fact required to be stated therein or which is necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
except that such counsel is not required to express any opinion or belief (A) as
to the financial statements or other financial or statistical data, past
performance tables and notes thereto or other past performance information
contained in the Memorandum, or (B) as to any statements or omissions made in
reliance on and in conformity with information furnished by the Advisor for the
express purpose of inclusion in the Memorandum, including, without limitation,
references to the Advisor and its affiliates, controlling persons, shareholders,
directors, officers and employees, as well as to the Advisor’s Trading Approach
and Past Performance History.

 

C-23



--------------------------------------------------------------------------------

In rendering such opinions, such counsel may rely (i) as to matters of fact, on
a certificate of an officer of the Managing Owner, unless such counsel has
actual knowledge otherwise and (ii) as to matters of law of states other than
that in which they are licensed to practice law, upon the opinions of other
counsel, in each case satisfactory in form and substance to the Advisor and its
counsel, and such counsel shall state that they believe the Advisor may rely on
them.

9. Survival of Representations, Warranties and Covenants. All representations,
warranties and covenants in this Agreement, or contained in certificates
required to be delivered hereunder, shall survive the termination of the
Advisory Agreement and this Agreement, with respect to any matter arising while
the Advisory Agreement or this Agreement was in effect. Furthermore, all
representations, warranties and covenants hereunder shall inure to the benefit
of each of the parties to this Agreement and their respective successors and
permitted assigns.

10. Indemnification.

(a) By the Advisor. In any action in which the Selling Agent, the Trust, Series
J, Wilmington Trust Company, a Delaware corporation, in its capacity as trustee
of the Trust (in such capacity, the “Trustee”) or the Managing Owner, or their
respective controlling persons, shareholders, partners, members, managers,
directors, officers and/or employees of any of the foregoing are parties, the
Advisor agrees to indemnify and hold harmless the foregoing persons against any
loss, damage, charge, liability or expense (including, without limitation,
reasonable attorneys’ and accountants’ fees) (“Losses”) to which such persons
may become subject, insofar as such Losses arise out of or result from (i) any
misrepresentation or material breach of any warranty, covenant or agreement of
the Advisor contained in this Agreement or (ii) any untrue statement of any
material fact contained in the Memorandum or the omission to state

 

C-24



--------------------------------------------------------------------------------

in the Memorandum a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances in which they are
made, not misleading in each case under this subclause (ii) to the extent, but
only to the extent, that such untrue statement or omission was made in reliance
upon and in material conformity with information furnished by the Advisor to the
Managing Owner for inclusion in the Memorandum and approved in writing by the
Advisor in the form attached hereto as Exhibit A, including, without limitation,
all information relating to the Advisor and its affiliates, controlling persons,
shareholders, directors, officers and employees, as well as to the Advisor’s
Trading Approach and Past Performance History, and including, but not limited
to, any notification by the Advisor to any such person and given under this
Agreement, including liabilities under the 1933 Act, the Exchange Act and the CE
Act.

(b) Of the Advisor. In any action in which the Advisor, or its controlling
persons, or any of the respective shareholders, directors, officers and/or
employees (the “Advisor Indemnified Parties”) are parties, the Managing Owner
agrees (A) to indemnify and hold harmless the Advisor Indemnified Parties
against any loss, claim, damage, charge, liability, or expense (including
reasonable attorneys and accountants fees) (“Advisor Losses”), insofar as such
Advisor Losses arise out of or result from or are based upon (i) any actual or
alleged misrepresentation or material breach of any warranty, covenant or
agreement of the Trust or the Managing Owner contained in this Agreement,
(ii) any actual or alleged untrue statement of any material fact contained in
the Memorandum or the actual or alleged omission to state in the Memorandum a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they are made, not misleading,
(iii) any actual or alleged failure to comply with any legal requirements
relating to the Offering of the Interests

 

C-25



--------------------------------------------------------------------------------

(including without limitation, any noncompliance with the requirements of the
Exchange Act, and/or the 1933 Act, and/or the CE Act, including the rules and
regulations thereunder, and or the rules and regulation of the NFA, in each case
with respect to the Offering of Interests), or (iv) any claim relating to or
involving the Advisor that is not substantiated, resolved or otherwise finally
determined, in each case under subclauses (ii), (iii) or (iv) hereof, except to
the extent that such untrue statement, omission or failure was made in reliance
upon and in material conformity with information furnished by the Advisor to the
Managing Owner for inclusion in the Memorandum including, without limitation,
all information relating to the Advisor and its affiliates, controlling persons,
shareholders, directors, officers and employees, as well as to the Advisor’s
Trading Approach and Past Performance History, and including but not limited to,
any notification required and given under this Agreement, including liabilities
under the 1933 Act, the Exchange Act and the CE Act, and (B) to reimburse each
of the Advisor Indemnified Parties for any legal or other fees or expenses
reasonably incurred in connection with investigating or defending any action or
claim arising out of or based upon any of the foregoing. With respect to
subclause (iv) above only, the Advisor and the Managing Owner agree to negotiate
in good faith a reduction, if any, in the indemnification amount required to be
paid pursuant to subclause (iv) above to the Advisor based upon the relative
responsibility of the Advisor for circumstances giving rise to the Advisor
Losses for which indemnification is sought (including, but not limited to, the
parties’ assessment of the merits of the claim), provided that in the event the
Managing Owner and the Advisor fail to agree on the amount of any such reduction
after good faith negotiations, they shall submit the matter to binding
arbitration in accordance with Section 15 of this Agreement for the purpose of
determining whether the Advisor should bear any responsibility for the Advisor
Losses or whether the Advisor is entitled to indemnification for such Advisor
Losses in full.

 

C-26



--------------------------------------------------------------------------------

(c) None of the indemnifications contained in this Section 10 shall be
applicable with respect to default judgments or confessions of judgment, or to
settlements entered into by an indemnified party claiming indemnification
without the prior written consent of the indemnifying party.

(d) Promptly after receipt by an indemnified party under this Section 10 of
notice of any claim or dispute or commencement of any action or litigation, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 10, notify the indemnifying party of the
commencement thereof, but the omission to notify the indemnifying party will not
relieve it from any liability which it may have to any indemnified party
otherwise than under this Section 10 except to the extent, if any, that such
failure or delay prejudiced the indemnifying party in defending against the
claim. In case any such claim, dispute, action or litigation is brought or
asserted against any indemnified party, and it timely notifies the indemnifying
party of the commencement thereof, the indemnifying party will be entitled to
participate in the defense therein, and to the extent that it may wish, to
assume such defense thereof, with counsel specifically approved in writing by
such indemnified party, such approval not to be unreasonably withheld, following
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, in which event, the indemnifying party will not
be liable to such indemnified party under this Section 10 for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof, but shall continue to be liable to the indemnified party in all
other respects as heretofore set forth in this Section 10. Notwithstanding any
other provisions of this Section 10,

 

C-27



--------------------------------------------------------------------------------

if, in any claim, dispute, action or litigation as to which indemnity is or may
be available, any indemnified party reasonably determines that its interests are
or may be, in whole or in part, adverse to the interests of the indemnifying
party, the indemnified party may retain its own counsel in connection with such
claim, dispute, action or litigation and shall continue to be indemnified by the
indemnifying party for any legal or any other expenses reasonably incurred in
connection with investigating or defending such claim, dispute, action or
litigation.

(e) Expenses incurred by an indemnified party in defending a threatened or
asserted claim or a threatened or pending action shall be paid by the
indemnifying party in advance of final disposition or settlement of such matter,
if and to the extent that the person on whose behalf such expenses are paid
shall agree in writing to reimburse the indemnifying party in the event
indemnification is not permitted under this Section 10 upon final disposition or
settlement.

(f) The parties hereto acknowledge and agree on their own behalf that the
indemnities provided in this Agreement shall be inapplicable in the event of any
loss, claim, damage, charge or liability arising out of or based upon, but
limited to the extent caused by, any misrepresentation or breach of any
warranty, covenant or agreement of any indemnified party to any indemnifying
party contained in this Agreement.

11. Limits on Claims. The Advisor agrees that it will not take any of the
following actions against the Trust: (i) seek a decree or order by a court
having jurisdiction in the premises (A) for relief in respect of the Trust in an
involuntary case or proceeding under the Federal Bankruptcy Code or any other
federal or state bankruptcy, insolvency, reorganization, rehabilitation,
liquidation or similar law or (B) adjudging the Trust a bankrupt or insolvent,
or

 

C-28



--------------------------------------------------------------------------------

seeking reorganization, rehabilitation, liquidation, arrangement, adjustment or
composition of or in respect of the Trust under the Federal Bankruptcy Code or
any other applicable federal or state law, or appointing a custodian, receiver,
liquidator, assignee, trustee, sequestrator (or other similar official) of the
Trust or of any substantial part of any of its properties, or ordering the
winding up or liquidation of any of its affairs, or (ii) seek a petition for
relief, reorganization or to take advantage of any law referred to in the
preceding clause or (iii) file an involuntary petition for bankruptcy
(collectively “Bankruptcy or Insolvency Action”). In addition, the Advisor
agrees that for any obligations due and owing to it by Series J or the Trust,
the Advisor will look solely and exclusively to the assets of Series J to
satisfy its claims and will not seek to attach or otherwise assert a claim
against any other assets of the Trust, whether there is a Bankruptcy or
Insolvency Action taken. The parties agree that this provision will survive the
termination of this Agreement, whether terminated in a Bankruptcy or Insolvency
Action or otherwise.

12. Notices. Any notices under this Agreement required to be given shall be
effective only if given or confirmed in writing, shall be deemed given by the
party providing notice when received by the party to whom notice is being given,
and shall be sent certified mail, postage prepaid, or hand delivered, to the
following address, or to such other address as a party may specify by written
notice to each of the other parties hereto:

If to the Selling Agent:

Kenmar Securities Inc.

900 King Street, Suite 100

Rye Brook, NY 10573

Attention: General Counsel

Facsimile: (914) 307 – 4045

E-mail: legaldept@kenmar-us.com

 

C-29



--------------------------------------------------------------------------------

If to the Managing Owner, Series J or the Trust:

Preferred Investment Solutions Corp.

900 King Street, Suite 100

Rye Brook, NY 10573

Attention: General Counsel

Facsimile: (914) 307 – 4045

E-mail: legaldept@kenmar-us.com

and in either case with a copy to:

Alston & Bird LLP

90 Park Avenue

New York, New York 10016

Attention: Timothy P. Selby, Esq.

Facsimile: (212) 210-9494

E-mail: timothy.selby@alston.com

If to the Advisor:

Eagle Trading Systems Inc.

47 Hulfish Street, Suite 410

Princeton, New Jersey 08542

Attention: Menachem Sternberg

Facsimile: (609) 688-2099

With a copy to:

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, New York 10022

Attention: Fred M. Santo, Esq.

Facsimile: (212) 940-8563

13. Governing Law. This Agreement shall be deemed to be made under the laws of
the State of New York applicable to contracts made and to be performed in that
State and shall be governed by and construed in accordance with the laws of that
State, without regard to the conflict of laws principles.

 

C-30



--------------------------------------------------------------------------------

14. Arbitration, Remedies. Each party hereto agrees that any dispute relating to
the subject matter of this Agreement shall be settled and determined by
non-binding mediation for a period of at least 60 days and, failing that, by
arbitration in the City of New York pursuant to the rules of NFA or, if NFA
should refuse to accept the matter, the American Arbitration Association. The
parties also agree that the award of the arbitrators shall be final and may be
enforced in the courts of New York and in any other courts having jurisdiction
over the parties.

15. Assignment. This Agreement may not be assigned by any party without the
express prior written consent of each of the other parties hereto.

16. Amendment or Modification or Waiver. This Agreement may not be amended or
modified except by the written consent of each of the parties hereto.

17. Successors. Except as set forth in Section 10 of this Agreement is made
solely for the benefit of and shall be binding upon the Trust, Series J, the
Managing Owner, the Selling Agent, the Advisor, and the respective successors
and permitted assigns of each of them, and no other person shall have any right
or obligation under this Agreement. The terms “successors” and “assigns” shall
not include any purchasers, as such, of Interests.

18. Survival. The provisions of this Agreement shall survive the termination of
this Agreement with respect to any matter arising while this Agreement was in
effect.

19. No Waiver. No failure or delay on the part of any party hereto in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. Any waiver granted hereunder must be in writing and shall be valid
only in the specific instance in which given.

 

C-31



--------------------------------------------------------------------------------

20. No Liability of Limited Owners. This Agreement has been made and executed by
and on behalf of Series J, the Trust and the Managing Owner, and the obligations
of Series J, the Trust and/or the Managing Owner set forth in this Agreement are
not binding upon any of the Limited Owners, but rather, are binding only upon
the assets and property of Series J, and, to the extent provided herein, upon
the assets and property of the Managing Owner.

21. Headings. Headings to Sections in this Agreement are for the convenience of
the parties only, and are not intended to be or to affect the meaning or
interpretation of this Agreement.

22. Complete Agreement. Except as otherwise provided herein, this Agreement and
the Advisory Agreement constitute the entire agreement among the parties with
respect to the matters referred to herein, and no other agreement, verbal or
otherwise, shall be binding upon the parties hereto.

23. Counterparts. This Agreement may be executed in one or more counterparts,
all of which, when taken together, shall be deemed to constitute one original
instrument.

[Remainder of page left blank intentionally.]

 

C-32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above written.

 

WORLD MONITOR TRUST III- SERIES J By:   PREFERRED INVESTMENT SOLUTIONS CORP.,
its sole Managing Owner By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman Title:   Chief Operating Officer and   Senior
Executive Vice President KENMAR SECURITIES, INC. By:  

/s/ Braxton Glasgow III

Name:   Braxton Glasgow III Title:   Chief Executive Officer PREFERRED
INVESTMENT SOLUTIONS CORP. By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman Title:   Chief Operating Officer and   Senior
Executive Vice President EAGLE TRADING SYSTEMS INC. By:  

/s/ Menachem Sternberg

Name:   Menachem Sternberg Title:   Chairman

 

C-33



--------------------------------------------------------------------------------

Exhibit A

Form of Consent and Approval

Reference is hereby made to the Representation Agreement Concerning the
Memorandum, dated as of November 28, 2008 (the “Agreement”), by and among World
Monitor Trust III – Series J (“Series J”), a separate series of World Monitor
Trust III, a Delaware statutory trust (the “Trust”), Kenmar Securities Inc. (the
“Selling Agent”) and Preferred Investment Solutions Corp. (the “Managing
Owner”). Capitalized terms used but not defined herein have the meaning given
thereto in the Agreement.

The undersigned, Eagle Trading Systems, Inc., hereby consents to the use, filing
and distribution by the Trust, the Selling Agent and the Managing Owner of the
information described below and attached hereto, as contemplated by the
Agreement and, in particular, Sections 1.a. and 10.a. thereof.

Description: [Sections of the Memorandum of the Trust, dated [date], relating to
the undersigned, the Eagle Momentum Program and related matters.]

 

EAGLE TRADING SYSTEMS INC. By:  

/s/ Menachem Sternberg

  Menachem Sternberg   Chairman

 

C-34



--------------------------------------------------------------------------------

EXHIBIT D

EAGLE TRADING SYSTEMS INC. DISCLOSURE DOCUMENT

 

D-1